Citation Nr: 0845103	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  98-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an effective date earlier than June 5, 
2006, for the grant of service connection for diabetes 
mellitus type 2.

3.  Entitlement to an effective date earlier than June 5, 
2006, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than March 26, 
2007, for the grant of service connection for erectile 
dysfunction.  

5.  Entitlement to an effective date earlier than May 29, 
1990, for an award of special monthly compensation (SMC).

6.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected diabetes mellitus type 2.

7.  Entitlement to a disability evaluation in excess of 10 
percent for a low back disorder.

8.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

9.  Entitlement to a compensable disability evaluation for 
erectile dysfunction.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran submitted a claim in June 2006 wherein he sought, 
inter alia, payment of a clothing allowance for the years 
from 1980 to 1990.  He acknowledged payment of a clothing 
allowance in 1990 but believes he is entitled to additional 
payment for the years as indicated.  This issue has not been 
developed or certified on appeal and is referred to the RO 
for such further development as may be necessary.  (See 
Volume 9).

The veteran's case was certified on appeal in August 2007 as 
to the low back disorder and earlier effective date for SMC 
issues.  He perfected his appeal of the remaining of the six 
other issues, excluding the cervical spine issue, in 
September 2007.  The appeal, as to those issues, was 
certified to the Board in October 2007.  

The veteran submitted additional argument to the RO that was 
forwarded to the Board and received in October 2007.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in April 2008.  He submitted 
additional argument and evidence at that time.  He also 
waived consideration of the evidence by the agency of 
original jurisdiction.  Accordingly, the Board will consider 
the evidence in its appellate review.


The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with diabetes mellitus type 2 
and peripheral neuropathy of the lower extremity, as 
secondary to his diabetes mellitus, in December 2000.  He was 
treated for erectile dysfunction beginning in December 2002.

2.  The veteran's initial claim for entitlement to service 
connection for diabetes mellitus type 2 was received at the 
RO on June 5, 2006.

3.  The veteran's claim for service connection for peripheral 
neuropathy was received in January 1994.

4.  The veteran did not have a claim for diabetes mellitus 
type 2 denied or pending at any time prior to his claim of 
June 5, 2006.  

5.  The veteran's peripheral neuropathy of the left low 
extremity was not evident until he developed diabetes in 
2000.  

6.  The veteran met the eligibility requirements for service 
connection for diabetes mellitus type 2 as a presumptive 
disease one year prior to his claim for service connection.  

7.  The veteran's peripheral neuropathy was documented as 
being secondary to his diabetes mellitus type 2 more than a 
year prior to the claim for service connection for diabetes 
mellitus.  

8.  The veteran's erectile dysfunction was documented as 
being secondary to diabetes mellitus type 2 more than a year 
prior to the claim for service connection for diabetes 
mellitus.  

9.  The veteran's diabetes mellitus type 2 is manifested by 
restricted diet and the use of insulin.  The veteran does not 
have a medical requirement for regulation of activities.

10.  For the period from April 18, 1983, to November 17, 
1988, the veteran's low back disorder is manifested by 
moderate symptoms of intervertebral disc syndrome such as 
sciatic neuropathy, pain, and limitation of motion.

11.  For the period from November 18, 1988, the veteran's low 
back disorder is manifested by such symptoms as 
radiculopathy, moderate to severe pain, limitation of motion, 
muscle spasm, with little intermittent relief.

12.  The veteran's diabetic neuropathy of the left lower 
extremity is manifested by sensory loss and pain from June 5, 
2005.  It is not manifested by evidence of paralysis, or of 
loss of reflexes and muscle atrophy.  

13.  The veteran's erectile dysfunction is manifested by 
impotency without deformity of the penis; the veteran is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ.

14.  The veteran first had a total disability rating, with 
independently rated service-connected disabilities of 60 
percent, from November 18, 1988.  There is no evidence of his 
being housebound at any time during the pendency of his 
appeal.


CONCLUSIONS OF LAW

1.  The veteran is entitled to an effective date of June 5, 
2005, but no earlier, for the grant of service connection for 
diabetes mellitus type 2.  38 U.S.C.A. §§ 1116, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.104, 3.114, 3.155, 3.157, 3.400, 
3.816 (2008).

2.  The veteran is entitled to an effective date of June 5, 
2005, but no earlier, for the grant of service connection for 
peripheral neuropathy of the left lower extremity, secondary 
to diabetes mellitus type 2.  38 U.S.C.A. §§ 1116, 5110; 
38 C.F.R. §§ 3.1, 3.104, 3.114, 3.155, 3.157, 3.400, 3.816.

3.  The veteran is entitled to an effective date of June 5, 
2005, but no earlier, for the grant of service connection for 
erectile dysfunction, secondary to diabetes mellitus type 2.  
38 U.S.C.A. §§ 1116, 5110; 38 C.F.R. §§ 3.1, 3.104, 3.114, 
3.155, 3.157, 3.400, 3.816.

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type 2 have not been met for any time 
period involving this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

5.  The criteria for a 20 percent rating, but no higher, for 
low back disorder from April 18, 1983, are met.  38 U.S.C.A. 
1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (prior to 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5238, 5240, 5243 (2008).

6.  The criteria for a 60 percent rating for low back 
disorder, but no higher, from November 18, 1988, are met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (prior 
to 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5240, 5243 
(2008).

7.  The criteria for a 20 percent disability rating, but no 
higher, for peripheral neuropathy of the left lower 
extremity, have been met from June 5, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.123, 4.124, 4.124a, Diagnostic Code 8521 (2008).

8.  The criteria for a compensable rating for erectile 
dysfunction have not been met for any period of time covered 
by this appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.115b, Diagnostic Code 7522 (2008).

9.  The criteria for an effective date of November 18, 1988, 
but no earlier, for the grant of SMC at the "s" level are 
met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2008).  

If a claim is reviewed more than one year after the effective 
date of a liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2008); see also 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has explicitly stated that the "mere presence" 
of a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" to 
seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The effective date of 
service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes), and acute and 
subacute peripheral neuropathy.

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  However, acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2008).  A veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure."  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The findings of the biennial studies are published by the 
National Academy Press as noted above.  The original edition 
was entitled Veterans and Agent Orange (VAO).  Hardbound 
editions of updates for 1996, 1998, 2000, 2002 and 2004 have 
since been published.

In this case, the latest notice regarding diseases not 
associated with exposure to certain herbicides was published 
in 2007.  See 72 Fed. Reg. 32,395-32,407 (June 12, 2007).  
The notice specifically addressed chronic peripheral 
neuropathy.  It was determined that the credible evidence 
against an association between herbicide exposure and chronic 
peripheral neuropathy outweighed the credible evidence of 
such an association.  See 72 Fed. Reg. 32,403.

The Board notes that presumptive service connection for acute 
and subacute peripheral neuropathy was established in 
November 1996, with an effective date as November 7, 1996.  
See 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996).  (Codified at 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2008)).  The 
commentary that accompanied the regulatory change also stated 
that the scientific evidence reviewed did not establish a 
relationship between exposure to herbicides and chronic 
peripheral neuropathy.  As noted, this has remained the case 
through 2008.

Diabetes mellitus type 2 was added to the list of presumptive 
diseases in May 2001.  The effective date was originally 
established as July 9, 2001.  See 66 Fed. Reg. 23,166-23,169 
(May 8, 2001).  The effective date was later amended to May 
8, 2001, in June 2004.  See 69 Fed. Reg. 31,882-31,883 (June 
8, 2004).

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which was made an order of the court.  
Paragraph 3 of the stipulation and order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which 
may be service connected in the 
future pursuant to the Agent Orange 
Act of 1991, the VA shall promptly 
thereafter re-adjudicate all claims 
for any such disease which were 
voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to 
the Court's May 3, 1989 Order.

Paragraph 3 Nehmer stipulation and order.  According to 
Paragraph 5 of the stipulation and order, the effective date 
for disability compensation based on the re-adjudication of a 
claim that was voided by the District Court shall be the date 
the voided claim was originally filed.  The District Court 
subsequently interpreted the stipulation and order, in light 
of the 1989 decision, as requiring VA to re-adjudicate all 
claims voided in the 1989 decision if the disease was 
subsequently presumptively service connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the re-adjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease.  38 C.F.R. § 3.816(b)(1) (2008).  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was either pending before VA 
on May 3, 1989, or was received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  The regulation further 
states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submission may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

The veteran's claim for entitlement to service connection for 
diabetes mellitus type 2 and peripheral neuropathy of the 
left lower extremity was received by the RO on June 5, 2006.  
He stated this was a new claim and was based on his exposure 
to herbicides, Agent Orange to be specific, during his 
service in Vietnam.  The veteran has also said that he had 
originally submitted a claim for benefits related to Agent 
Orange exposure in October 1980 and it was never adjudicated.  
He maintained that he was entitled to a 100 percent 
disability evaluation back to 1980 or even 1969.  

The Board has reviewed all of the medical evidence of record 
dating back to 1966 and involving all 10 volumes of the 
claims folder.  This includes the veteran's service treatment 
records (STRs), private medical records, VA treatment 
records, Social Security Administration (SSA) records, 
multiple VA examination reports to include those dated in 
March 2007, transcripts of several hearings, and multiple 
statements from the veteran.  

In regard to the veteran's contentions of having an 
unadjudicated claim for disorders related to herbicide 
exposure the Board notes that the veteran submitted a VA Form 
21-4138, Statement in Support of Claim, that was received at 
the RO on October 27, 1980.  He stated he had developed 
problems with his lymph glands.  He also said he had stress 
from his experience in Vietnam.  Finally, he said he had 
developed skin problems that he did not have prior to serving 
in Vietnam.  The veteran submitted a second VA Form 21-4138 
that was received at the RO on November 3, 1980.  He related 
that he had been exposed to Agent Orange while serving in 
Vietnam.  He noted that he had been treated for problems with 
his lymph nodes in service.  He also said that he had 
developed numbness in his left leg in the last 4 to 5 years.  
He also said that the numbness was in "just about all" of 
his joints.  He included a VA Form 21-4142, Authorization for 
Release of Information, for St. John's Hospital for treatment 
beginning in September 1980.  He did not specify what 
treatment was received.  

The RO wrote to the veteran in February 1981.  He was 
informed that, as he had a current pending appeal with the 
Board, action on his claim would be deferred until his claims 
folder was returned to the RO.

The veteran was evaluated at the VA medical center (VAMC) in 
Pittsburgh, Pennsylvania, in December 1980.  He was seen for 
complaints of increased pain in his service-connected right 
knee.  There were a number of entries documenting evaluations 
of his complaints.  There was no reference to any type of a 
problem with the left leg.  The veteran underwent 
electromyography (EMG) and nerve conduction velocity (NCV) 
testing on his right leg by E. Minde, M.D., in January 1981.  
The results were interpreted to show contusion involvement of 
the peroneal nerve on the right.  

The veteran submitted medical records in support of an 
unrelated claim for an increased evaluation for his right leg 
disability in February 1982.  The disability was now 
characterized as right peroneal neuritis, mild, residuals of 
injury to the right knee.  The evidence included the results 
of EMG/NCV testing from Dr. Minde, dated in December 1981.  
Only the right leg was evaluated.  The report confirmed 
peroneal nerve involvement from the right knee.  A third 
EMG/NCV report from Dr. Minde, dated in March 1982, reported 
that there was still involvement of the right peroneal nerve.  
Dr. Minde tested both the right and left lower extremities.  
No abnormalities were reported for the left leg.  

The veteran submitted records from V. F. Tolentino, M.D., for 
the period from April 1981 to January 1983.  Dr. Tolentino 
evaluated the veteran's complaints of right lower extremity 
numbness and pain and back pain.  He performed several 
complete physical examinations.  There was no complaint of 
any type of numbness or pain in the left lower extremity by 
the veteran and no abnormality of same noted on any 
examination.  Dr. Tolentino reported that the veteran had 
been treated for chest pain at St. John's Hospital in 
September 1980.

Dr. Tolentino reported that the veteran had right peroneal 
nerve exploration, decompression and neurolysis in April 
1982.  The records show the veteran continued to complain of 
pain in his right leg.  He had a right lumbar sympathetic 
block in December 1982 that relieved some of his pain.

The veteran underwent a VA Agent Orange examination in 
November 1982.  This included laboratory testing of his 
glucose level.  This was reported as normal.  There was an 
entry that said the veteran had intractable "left" leg pain 
related to a peroneal nerve injury.  The examiner said that 
the veteran was followed in the VA pain clinic.

Contemporaneous entries from the VA pain clinic note that the 
veteran's complaints, and examination findings, were all 
related to his right leg and associated with his peroneal 
nerve injury and not his left leg as recorded in the Agent 
Orange examination of November 1982.

The veteran submitted a letter from S. H. Bushkoff, M.D., 
that was dated in June 1983.  The letter was written in 
regard to the veteran's fall at work in December 1980.  Dr. 
Bushkoff discussed the veteran's history of injury to his 
right peroneal nerve and his continued problems.  Dr. 
Bushkoff also detailed his prior findings in the case.  He 
repeatedly referred to the veteran's impairment of the 
peroneal nerve.  However, he provided a final diagnosis of 
peripheral neuropathy with post laminectomy syndrome.  

The veteran also submitted treatment records from J. W. 
Bookwalter, III, M.D., for the period from November 1988 to 
July 1990.  In his initial report of November 1988, Dr. 
Bookwalter related the history of the veteran's right 
peroneal nerve injury.  There was no mention of diabetes or 
peripheral neuropathy or any type of a nerve disorder 
involving the veteran's left leg.  The veteran also denied 
sexual dysfunction.  It was further noted that despite 
problems with his back and right leg the veteran had 
completed training at a police academy and had taken a job as 
a policeman.  

A report from August 1989 noted that the veteran was feeling 
good until about a week before being seen when he suddenly 
had the onset of recurrent left leg and left side pain.  He 
also had a pain when he coughed and said he had a burning 
numbness in his left leg since the previous week.  Dr. 
Bookwalter related the veteran's left leg pain to a 
suggestion of an S1 radiculopathy on the left.  In June 1990 
he said the veteran continued to complain of back pain and 
bilateral leg pain.  

The Board notes that Dr. Bookwalter acknowledged this report 
was in error in a letter written to an attorney in July 1992.  
(Volume 5).  In that letter he provided a detailed review of 
all of the care provided to the veteran.  As to the above 
report, he said that he meant to state that the leg involved 
was the right leg and not the left.  

Also included is a letter from Dr. Bookwalter to Dr. 
Bushkoff, dated in January 1991.  Dr. Bookwalter reported 
that the veteran's weakness in his right leg had lead to his 
developing a chronic problem with low back pain.  The back 
pain was produced by abnormal gait.  This, in turn, had 
produced difficulties with the left leg.  He said the 
biomechanics of the veteran's problems were related to his 
chronic gait abnormality and the increased stress on his back 
and left leg. 

The veteran testified at a hearing regarding other issues 
then on appeal in January 1991.  He reported that he was 
granted benefits from the Agent Orange Payment Program 
(Program) in December 1991.  He provided a copy of the notice 
letter as an exhibit.  (Volume 3).  

VA treatment records reflect that the veteran was seen in the 
pain clinic on several occasions in 1991.  An entry from 
April 18, 1991, noted that the veteran was referred for 
evaluation of numbness, burning, and weakness of the left 
leg.  However, the veteran's right forearm was the main 
issue.  The veteran's complaints regarding the left leg were 
never mentioned again in the pain clinic notes.  A VA general 
clinic entry from December 26, 1990, said the veteran 
reported a recent loss of erectile function.  The physician 
believed this was related to prescribed psychotropic 
medication and the plan was to discontinue the use of the 
medication to see if that worked.  A follow-up entry from 
January 11, 1991, noted that the problem was cleared up with 
the stopping of the medication.  There were no further 
reports of erectile dysfunction of record until 2002.  

The veteran submitted a statement in June 1992.  He repeated 
his contention that he had submitted a claim for service 
connection for unnamed disorders related to Agent Orange in 
1980.  He acknowledged receipt of the RO's letter of February 
1981 but said nothing further had been done on his claim.

The veteran testified at a Central Office hearing in 
September 1992.  Based on a pre-hearing conference it was 
decided on the record that the veteran had defined his Agent 
Orange claim to be service connection for chloracne.  In that 
regard the veteran noted several evidentiary items of record 
that he believed supported his claim.  

The Board remanded the claim for entitlement to service 
connection for residuals of exposure to Agent Orange, 
specifically, chloracne, in July 1993.  The veteran was 
afforded a VA general medical examination in September 1993.  
The veteran complained of constant low back pain that 
radiated down the left leg more than the right, anterior to 
the mid-calf with paresthesias of both feet.  He also 
complained of decreased sensation in both legs, the right 
more than the left.  The veteran was diagnosed with right 
peroneal nerve disease and bilateral peripheral neuropathy in 
the lower extremities that was said to be secondary to marked 
discogenic disease of the lumbosacral area with multiple 
surgical interventions.  

The veteran underwent VA neurological and orthopedic 
examinations in January and February 1994, respectively.  No 
neurological impairment of the left lower extremity was 
noted.  The diagnosis of bilateral peripheral neuropathy 
noted at the time of the September 1993 general medical 
examination was not repeated.  An EMG/NCV study from March 
1994 found no evidence of peripheral neuropathy in the right 
lower extremity.  

The veteran submitted a detailed statement in January 1994.  
He addressed his chloracne claim at that time.  He also 
stated that he had a new diagnosis of peripheral neuropathy 
that was consistent with exposure to Agent Orange.  

The RO denied the veteran's claim regarding chloracne in 
April 1994.  The RO noted the list of diseases associated 
with presumptive service connection, to include chloracne.  
The veteran did not have a diagnosis of chloracne, or of any 
of the listed diseases.  The veteran perfected his appeal.  
He testified at a Central Office hearing regarding his claim.  
He limited his contentions involving Agent Orange to the 
issue of chloracne/skin disorder.  

The Board affirmed the denial of service connection for 
chloracne by way of a decision dated in March 1995.  

The veteran was afforded a VA neurology examination in 
November 1996.  The examination included EMG/NCV testing.  
The tests were interpreted to show bi-level lumbar 
radiculopathy (L5 and S1).  The examiner did not find 
evidence of peripheral neuropathy.

Another VA examiner found no evidence of peripheral 
neuropathy in April 1998.  In fact, no neurological 
impairment of the left lower extremity was noted.

The first reference of record to an elevated glucose level is 
noted in the results of a VA laboratory test dated December 
13, 2000 (Volume 8).  An outpatient treatment entry, dated 
October 11, 2001, noted that the veteran was insulin 
dependent at that time.  The entry also noted that the 
veteran had pain from his peripheral neuropathy although the 
entry did not specify if this was bilateral, or limited to 
either the left or right lower extremity.  An entry from 
February 2002 reported that the veteran's diabetes was in 
good control.  There was no mention of erectile dysfunction 
in the treatment records.

Additional VA treatment records (Volume 9) show the veteran 
as having a long history of diabetes in an entry dated 
December 27, 2000.  The entry did not define when the veteran 
was first diagnosed.  The entry also noted that the veteran 
complained of difficulty walking secondary to tingling and an 
aching pain in the soles of the feet.  The impression was 
that the veteran probably had a painful diabetic sensory 
polyneuropathy.  Another entry, dated March 6, 2001, reported 
that the veteran was diagnosed with diabetes following 
elevated laboratory values in December 2000.  The veteran was 
prescribed medication to assist with complaints of erectile 
dysfunction by way of an entry dated December 18, 2002.  
Additional entries refer to the veteran's continued 
complaints of painful peripheral neuropathy associated with 
his diabetes.

A VA examination from August 2003 assessed the veteran's 
complaints of back pain.  The examiner made findings that the 
veteran had complaints of numbness and decreased sensation on 
the soles of both feet.  The examiner attributed this to 
diabetic neuropathy.  

The veteran was afforded VA examinations in March 2007.  The 
veteran provided a history of being diagnosed with diabetes 
in 2001 at his endocrinology examination.  The veteran said 
he had no vascular problems with the exception of erectile 
dysfunction.  His diagnosis of diabetes mellitus type 2 was 
confirmed.  

The veteran also had a peripheral nerves examination in March 
2007.  The veteran gave a history of having numbness in both 
lower extremities that interfered with his sleep beginning in 
2004.  The examiner said the veteran had paresthesias, 
dysesthesias, and sensory abnormalities as evidenced by the 
monofilament test with both lower extremities.  The examiner 
provided a diagnosis of peripheral nerve involvement 
secondary to diabetes mellitus type 2.

The veteran was also afforded a VA genitourinary examination 
on March 26, 2007.  Physical examination of the penis found 
no problems.  The veteran was diagnosed with erectile 
dysfunction secondary to diabetes mellitus type 2.

The veteran was granted service connection for his diabetes 
mellitus type 2, peripheral neuropathy of the left lower 
extremity, and erectile dysfunction in May 2007.  The 
effective date for service connection for diabetes was 
established as the date of the claim, June 5, 2006.  The RO 
determined that the veteran was first diagnosed with the 
disorder in 2003.  The same effective date, June 5, 2006, was 
established for the peripheral neuropathy of the left lower 
extremity as it was secondary to the now service-connected 
diabetes mellitus.  The effective date for the erectile 
dysfunction was established as of the date of the VA 
examination, March 26, 2007.  The RO determined this disorder 
was not claimed but identified in the development of the 
veteran's underlying service connection claim.

Diabetes Mellitus

The veteran did not present a claim for service connection 
for diabetes mellitus type 2 prior to his submission of June 
5, 2006.  The fact that VA was in possession of treatment 
records that reported on treatment for the disorder for a 
number of years prior to that date is not sufficient to 
establish an earlier effective date on that basis.  The 
veteran was required to submit a claim for the benefit.  He 
did not until June 5, 2006.  Thus, under ordinary 
circumstances there would be no further discussion of a 
possible earlier effective date.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (b)(2)(ii).  However, as service connection 
for diabetes mellitus is based on the veteran's exposure to 
herbicides in service as a result of his service in Vietnam, 
further discussion is warranted.

As noted, diabetes mellitus type 2 was added to the list of 
presumptive diseases effective from May 8, 2001.  The veteran 
did not have a claim for service connection pending prior to 
that date.  His claim was approximately five years later.  
Thus, there is no basis to consider him for an earlier 
effective date for any of the possibilities under 38 C.F.R. 
§ 3.816.  While he is a Nehmer class member, by virtue of the 
diabetes mellitus, he was not previously denied service 
connection for the disorder and did not have a claim for 
service connection for diabetes mellitus pending at any time 
prior to his submission in June 2006.  

The veteran's previous claim for service connection for 
"Agent Orange" was adjudicated as chloracne, denied, and 
not appealed.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 
(2007) (A pending claim can be addressed when a subsequent 
claim for the same disability is explicitly adjudicated).  
Moreover, there was never a diagnosis of diabetes mellitus of 
record at any time prior to 2000.  There is no basis to 
conclude that there remained an unadjudicated "Agent 
Orange" claim from 1980 that would contemplate the veteran's 
diabetes mellitus 20 years later.  The veteran could not 
claim a disorder that was not diagnosed.  Nor did he.

Payments to a veteran from the Program, by themselves, do not 
support his claim for an earlier effective date.  As the 
Court has said, they ". . . are aware of no information 
suggesting that receipt of payments under that Program. . . 
turns on any finding that a veteran has an Agent-Orange-
related ailment."  Brock v. Brown, 10 Vet. App. 155, 161 
(1997), vacated on other grounds 12 Fed. App. 916, (Fed. Cir. 
2000).  The Court further stated that "there is no indication 
that the receipt of benefits thereunder is premised upon a 
present disability with connection to exposure to Agent 
Orange or to military service; the Program eligibility 
requirements quite clearly appear to be simply service, 
exposure to Agent Orange, and total disability."  Id at 162.  
The Court has reaffirmed its holding in Brock in a later 
case.  See Winsett v. West, 11 Vet. App. 420, 425-26 (1998).  

A review of the Program notice letter in this case does not 
reflect any information that would support an earlier 
effective date.  The award of the benefit is based on a Daily 
Activities Questionnaire submitted by the veteran.  He 
included a page that listed his various physical and mental 
conditions.  None of the claimed disorders of diabetes 
mellitus, peripheral neuropathy, or erectile dysfunction were 
listed.  The veteran demonstrated that he was totally 
disabled as a result of a combination of his many conditions.  

In addition, 38 C.F.R. § 3.157 (2008), which addresses the 
use of a report of examination or hospitalization as a claim 
for an increase or to reopen is not for consideration in this 
case.  The veteran was not service connected for his diabetes 
mellitus until after his claim of June 5, 2006.  Moreover, he 
had not been denied service connection for his diabetes 
mellitus at any time prior to that date.  Accordingly, an 
earlier effective date under that provision is unavailable.  
See MacPhee, 459 F.3d. at 1326-27.

The regulation establishing diabetes mellitus type 2 as a 
presumptive disease is a liberalizing rule and, as such, the 
veteran is entitled to an effective date for service 
connection of one year prior to his date of his claim of June 
5, 2006.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The 
veteran was diagnosed with diabetes mellitus in 2000.  The 
evidence clearly documents he continued to have the disease 
from that time to the present.  The change in the regulations 
to include the disease as a presumptive disease was effective 
from May 8, 2001.  Thus it can be said that the veteran met 
the eligibility criteria from the date of the regulation 
change onward.  The veteran submitted his claim in June 2006, 
more than one year after the change in the regulation.  
Accordingly, he can be granted an effective date of June 5, 
2005, but no earlier under 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a)(3).  

Peripheral Neuropathy of the Left Lower Extremity  

Unlike the diabetes mellitus issue, the veteran did present a 
specific claim for entitlement to service connection for 
peripheral neuropathy in January 1994.  The claim was based 
on the then recent diagnosis of bilateral peripheral 
neuropathy provided at the time of his VA general medical 
examination in September 1993.  However, the veteran related 
the diagnosis to his exposure to Agent Orange.

The veteran also sought direct service connection for his 
peripheral neuropathy when he submitted his claim in June 
2006.  He stated that his peripheral neuropathy was the 
result of exposure to Agent Orange.  He made no reference to 
the many diagnoses that attributed his peripheral neuropathy 
to his diagnosed diabetes mellitus.

The veteran's claim of January 1994 was not adjudicated until 
he was granted service connection for his peripheral 
neuropathy, albeit as secondary to his diabetes mellitus, in 
May 2007.  The exact claim, submitted in 1994, was 
adjudicated by the RO at that time.  Although service 
connection was granted on a secondary basis, the underlying 
claim was adjudicated.  See Ingram, supra.  

In regard to a possible earlier effective date under Nehmer 
and 38 C.F.R. § 3.816, the Board notes that chronic 
peripheral neuropathy is not a covered disease.  Only acute 
and subacute peripheral neuropathies are considered covered 
diseases.  Further, such diseases, by regulation must 
manifest themselves within 12 months of the last exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), 
3.816(b)(2).  There is no evidence of record to demonstrate 
that the veteran had acute or subacute peripheral neuropathy 
within the required timeframe, or at any subsequent time.  
Accordingly, there is no basis to establish an earlier 
effective date for service connection under this regulatory 
regime.

In applying the general principles embodied by 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2)(i) the Board further 
finds no basis to award an earlier effective date for service 
connection.  The veteran clearly submitted a claim for 
service connection in January 1994.  However, his entitlement 
to service connection did not arise until years later when 
his peripheral neuropathy was diagnosed and attributed to his 
diabetes mellitus.

The Board acknowledges the diagnosis of peripheral neuropathy 
at the time of the VA general medical examination in 
September 1993.  This diagnosis was not confirmed by the 
later orthopedic and neurology specialty examinations in 
early 1994.  Moreover, the evidence of record prior to that 
date, and after, do not support a diagnosis until 2001.

The veteran's right leg underwent multiple EMG/NCV studies, 
these sometimes included the left leg.  Peripheral neuropathy 
was not diagnosed at those times, to include in March 1994.  
Dr. Tolentino provided the veteran's treatment for his back 
and his right leg symptoms in the early 1980's.  He did not 
provide a diagnosis of peripheral neuropathy.  The VA Agent 
Orange examination of November 1982 recorded problems with 
the left leg when the overwhelming evidence of record clearly 
documents it was the veteran's right leg that was causing him 
the pain and other problems.  The Board believes this to be 
an error on the part of the examiner based on a review of all 
of the evidence of record prior to that date.

The June 1983 letter from Dr. Bushkoff was a misstatement of 
a diagnosis.  The letter discussed the veteran's problems 
with the peroneal nerve of the right leg and the term 
"peripheral neuropathy" was used, in the Board's opinion, 
by mistake at the conclusion.  This is based on a reading of 
the letter, and its meaning, and the lack of any such 
findings of record prior to that time.

As noted, several later VA examinations to include in 1996 
and 1998 found no evidence of a neurological impairment of 
the left lower extremity, to include EMG/NCV testing in 1996.  

The veteran's diabetes mellitus was diagnosed in 2000, his 
peripheral neuropathy in 2001.  The many treatment entries 
related to the diabetes mellitus link the peripheral 
neuropathy to the diabetes.  There is no mention of any link 
to exposure to herbicides, or a link to the veteran's 
service-connected back disorder.  The VA examinations of 
March 2007 also attributed the veteran's peripheral 
neuropathy to his diabetes mellitus.  

Accordingly, the only basis to establish service connection 
for the veteran's peripheral neuropathy is as secondary to 
the service-connected diabetes mellitus.  That date is June 
6, 2006.  This represents the date entitlement arose for 
service connection for peripheral neuropathy.  However, as 
discussed further, this does not represent the ultimate 
earliest effective date.  

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis was amended 
in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the Court, 
specifically the decision in Allen, and 38 C.F.R. § 3.310(b) 
was added.  However, 38 C.F.R. § 3.310 relates only to the 
issue of establishing service connection for a disability, it 
does not relate to the element of an effective date for 
service connection.  See Roper v. Nicholson, 20 Vet. App. 
173, 180 (2006); see also Ellington v. Nicholson, 22 Vet. 
App. 141, 145 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  

Awards of secondary service connection are not considered to 
be increased ratings.  The date of claim or when the 
additional disability was acquired or became manifest, if 
later than the date of claim, controls the effective date.  
See Ross v. Peake, 21 Vet. App. 528, 532-33 (2008).  The 
Board finds that the veteran is entitled to service 
connection for his peripheral neuropathy, secondary to 
service-connected diabetes mellitus type 2, from June 5, 
2005.  The peripheral neuropathy was present at that time, 
and evidence of record unequivocally associates it with the 
veteran's service-connected diabetes mellitus disability.  
Thus, the veteran is entitled to the same date for service 
connection as his diabetes mellitus in this case.  

Erectile Dysfunction

The veteran did not submit a claim for benefits for this 
specific issue in June 2006.  It was identified at the time 
of his VA examination in March 2007, although there was 
evidence of the disorder in the medical evidence of record at 
the time of the claim.  The RO established service connection 
based on the disorder being related to the veteran's diabetes 
mellitus as of the date of the examination in March 2007.  

A review of the VA treatment records reflects that the 
veteran began receiving treatment for his erectile 
dysfunction in December 2002.  He was prescribed medication 
to treat the disorder.  He was diagnosed with impotence in a 
clinical entry dated December 10, 2004.  This was related to 
both his diabetes mellitus and hypogonadism.  There is no 
indication that the impotence was not present at the time he 
submitted his claim for service connection for diabetes 
mellitus in June 2006.  It was clearly evident at the time of 
the VA examination in March 2007.

The Board finds that the veteran is entitled to service 
connection for the erectile dysfunction, secondary to 
service-connected diabetes mellitus type 2, from June 5, 
2005.  The erectile dysfunction was present at that time, and 
evidence of record associates it with the veteran's service-
connected disability.  See Ross, supra.

There is no basis to establish an earlier effective date 
under any other provision of law.  There was no standalone 
claim for erectile dysfunction at any time.  Nor was there a 
claim for service connection on a secondary basis of record 
at any time prior to June 5, 2005.  

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(s) (West 2002), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s); 38 
C.F.R. § 3.350(i)(1), (2) (2008).

The Board notes that the applicable regulation, 38 C.F.R. 
§ 3.350(i) has remained unchanged since April 1983, except 
for a change in 1995 that removed the phrase "without resort 
to individual unemployability" in regard to having a single 
service-connected disability independently rated as 100 
percent.  See 60 Fed. Reg. 12,886 (March 9, 1995).  

The veteran was awarded special monthly compensation, under 
38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350(i)(1) by way of 
a rating decision dated in March 1998.  The rating was based 
on the RO's implementation of the Board decision of February 
1998 where the veteran was determined to be entitled to a 100 
percent evaluation for his service-connected post-traumatic 
stress disorder (PTSD).  The RO established an effective date 
for the 100 percent rating as of April 18, 1983.  The RO 
further established entitlement to the SMC as of May 29, 
1990, as this was the first date it could be shown that the 
veteran had a 100 percent disability rating and had 
additional independently rated disabilities of 60 percent or 
more.  

As the veteran's claim for an earlier effective date for his 
SMC is inextricably intertwined with his claim for a higher 
rating for his low back disorder, this issue will be 
discussed infra.  

II.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The veteran's claim for higher ratings for his disabilities 
of diabetes mellitus type 2, low back disorder, peripheral 
neuropathy of the left lower extremity, and erectile 
dysfunction are original claims that were placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913.  A 20 percent evaluation contemplates diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is for consideration where the disorder requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned when the diabetes mellitus requires 
more than one daily injection of insulin, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

In addition, Note (1) provides that complications of diabetes 
are to be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The Court has held that the conjunctive "and" used in 
Diagnostic Code 7913 for the criteria for both the 40 percent 
and 60 percent disability ratings requires that all criteria 
must be met to establish those ratings.  Camacho v. 
Nicholson, 21 Vet. App. 360, 366 (2007).  

The evidence of record clearly establishes that the veteran's 
diabetes mellitus requires insulin and a restricted diet.  
The evidence of record does not establish that it is 
medically necessary to regulate his activities due to his 
diabetes mellitus.  See Camacho, 21 Vet. App. at 364.  The 
veteran has been unemployed for many years, more than 10 
years prior to the onset of his diabetes so he does not have 
any avoidance of work as a result of his diabetes.  The VA 
and private treatment records do not provide evidence of any 
restriction of activities.  The VA diabetes mellitus examiner 
noted that the only restriction on the veteran's activities 
was due to a burning sensation in the feet at night in March 
2007.  This interfered with the veteran's sleep at times.  
The evidence of record does not support a conclusion that the 
veteran has any regulation of his activities, due to his 
diabetes mellitus, that is based on a medical necessity.  
Accordingly, he does not satisfy the criteria for a 40 
percent evaluation for any period of time covered by this 
appeal and his claim for a higher evaluation is denied.

Background for Low Back Disorder

The veteran was granted service connection for a low back 
disorder by way of a February 1998 Board decision.  The 
veteran had sought service connection on the basis that his 
service-connected right leg disability had caused his back 
disorder.  The Board denied that claim; however, the Board 
did decide that the veteran's back disorder was aggravated by 
the service-connected right leg disability.  Service 
connection for that portion of the disability that could be 
attributed to aggravation, and only that level of disability, 
was granted.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  As noted supra, 38 C.F.R. § 3.310(b) was added to 
codify the concept of aggravation of a disability by a 
service-connected disability.  

The RO issued a rating decision to implement the Board's 
decision in May 1998.  The veteran was granted service 
connection and awarded a 10 percent disability evaluation 
effective from April 18, 1983.  The veteran disagreed with 
both the disability rating and effective date and perfected 
an appeal.

The Board denied an earlier effective date for service 
connection for the low back disorder by way of a decision 
dated in March 2000.  The veteran originally appealed that 
decision to the Court.  He abandoned his appeal and asked 
that it be dismissed.  The Court issued an order to that 
effect in January 2001.  Thus the Board determination as to 
the effective dates for service connection and the 10 percent 
disability rating is final.  If the veteran wishes to 
establish an earlier effective date he must present a proper 
CUE challenge to the Board.  See 38 C.F.R. §§ 20.1400-20.1411 
(2008).

The Board remanded the issue of the veteran's disability 
rating for his low back disorder in March 2000.  One item was 
to obtain a medical opinion as to the nature and extent of 
the veteran's low back disorder from 1983 to then present.  
Further the opinion was to express the degree of back 
impairment that was due to aggravation by the service-
connected right leg disability over the years since 1983.  
The examiner was also asked to reference and explain any 
periods of exacerbation or remission during the period in 
question.

The Board notes that the requested opinion was not provided.  
The veteran's case was remanded again in June 2004, March 
2005, and January 2007 in the hopes of obtaining such a 
medical determination.  Stegall v. West, 11 Vet. App. 268 
(1998).  Each effort resulted in an inadequate medical 
opinion/examination report as to what was requested.  The 
last VA examiner from July 2007 did finally state that such 
an opinion could not be expressed without resorting to 
speculation.  

The several remands have resulted in numerous VA examination 
reports, all providing relevant information on the veteran's 
status, but none providing a workable assessment of the 
veteran's degree of disability that can be directly 
attributed to aggravation of an existing disability.  Because 
such an opinion has not been provided, despite the many 
attempts, the Board concludes that the veteran's low back 
disorder must be evaluated as if all of his symptomatology is 
attributable to the aggravation of his previously existing 
low back disorder.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1997).  

Despite the veteran's contentions that he injured his back in 
service, the evidence of record establishes that he initially 
injured his back at work in July 1975.  He fell backwards and 
struck his back against a fare box on a bus.  He was treated 
at a hospital and sent home.  He was admitted for further 
treatment because of pain approximately two weeks later.  X-
rays were negative and the veteran was discharged with a 
diagnosis of acute lumbar sacral strain and contusion of the 
right pelvis and thigh.

The veteran submitted a claim for direct service connection 
for a back disorder in June 1981.  He underwent EMG/NCV 
testing regarding his service-connected right knee in 
December 1981.  The results showed that there was no evidence 
of radiculopathy associated with the low back.  His claim for 
service connection was denied in November 1981.  He did not 
appeal and the decision became final.  The veteran later 
challenged this decision on the basis of CUE.  His claim was 
denied by the Board in March 1995.

The veteran submitted evidence in support of a claim for an 
increased evaluation for his service-connected right peroneal 
disability.  This included information regarding how he had 
slipped in either grease or water at work with the Postal 
Service in December 1980.  He claimed that he injured his 
right leg as a result.  He also claimed that his right leg 
had given way.  

Records from Dr. Tolentino show that the veteran was 
evaluated for back complaints related to the fall in April 
1981.  The initial assessment was rule out lumbar nerve root 
compression.  A report from June 1981 noted that the veteran 
had been given a "body jacket" to wear to help with his 
back pain but it was removed.  The veteran continued to 
complain of the same back pain as before wearing the jacket.  
A lumbar nerve root compression was still suspected.  A 
recent myelogram noted a small bulge at L4-L5.  The veteran 
continued to wear a lumbosacral brace.  A discectomy was 
recommended.  

The actual records of the surgery are not included in the 
claims folder.  However, the veteran had a laminectomy, 
discectomy, and facectomy in January 1982.  A December 1982 
entry noted that the veteran had right L4-L5 radiculopathy.  

The veteran's claim for service connection for a back 
disorder, on a secondary basis, was received at the RO on 
April 18, 1983.  At that time the evidence of record did not 
address his range of motion or provide evidence of 
symptomatology other than complaints of back pain, positive 
straight leg raising test, and evidence of the surgery from 
January 1982.  

The veteran submitted a letter from Dr. Bushkoff that was 
dated in June 1983.  The letter was written on behalf of the 
veteran to the Department of Labor.  The letter noted the 
veteran's injury at work in December 1980.  The primary issue 
was the status of the veteran's right peroneal nerve.  Dr. 
Bushkoff discussed the veteran's complaints regarding the 
right leg and the various possibilities for future treatment.  
His diagnosis was peripheral neuropathy with post laminectomy 
syndrome.  The Board believes this was a typographical error 
as the entire report related to peroneal neuropathy and the 
word "peripheral" was included only at the end of the 
report.

Dr. Bushkoff also wrote a "To Whom It May Concern" letter 
in December 1988.  He said the veteran had been a patient in 
his office since 1981 with the original injury occurring in 
1980.  He said the veteran had been "temporarily totally 
disabled" from that time to the present.  He added that the 
veteran's condition at the present time was essentially the 
same as it had been during the intervening years.  Dr. 
Bushkoff did not address the actual physical disorder(s) 
involved in comprising the veteran's condition.

VA treatment records for the period from May 1981 to May 1990 
refer mostly to unrelated issues.  A neurosurgery entry from 
August 1982 noted that the veteran had relief of his back 
pain from his surgery but continued to have problems with his 
right leg.  

Records from Dr. Bookwalter for the period from November 1988 
to July 1990 show that the veteran was first seen in November 
1988.  The veteran's main complaint involved his right leg.  
There was a diminished range of motion of the lumbar spine 
but no measurements were provided.  Straight leg raising was 
negative bilaterally.  Motor examination was said to reveal 
normal bulk, strength and tone.  There was global hypalgesia 
in the right leg.  Dr. Bookwalter said that myelogram and 
computed tomography (CT) scan showed a congenitally narrow 
spinal canal.  There was also a laminectomy defect at L4-L5.  
There was also a fairly marked degenerative stenosis in 
addition to the congenital stenosis at L4-L5 and L3-L4.  

An entry from August 1989 recounted the veteran's coming in 
for complaints of left leg pain.  As noted, supra, Dr. 
Bookwalter incorrectly said the complaints involved the left 
leg rather than the right.  In June 1990 it was noted that 
the veteran had suffered a fall and injured his right wrist.  
He also complained of continual back pain and bilateral leg 
pain.  The veteran had a lumbar myelogram in July 1990.  The 
report said there were defects in the ventral aspect of the 
thecal sac at virtually every level, most prominent at L4-L5.  
At that level, the circumferential constriction of the thecal 
sac appeared related anteriorly to the disc, laterally to the 
hypertrophied ligamenta flava-articular facets, and post-
surgical changes described as minimal epidural fibrosis.  The 
report said the circumferential constriction was associated 
with swelling, foreshortening of the right, exiting L5 neural 
root sleeve on the left side.  

A CT myelogram of the lumbar spine from the same time was 
interpreted to show central spinal stenosis extending from 
the inferior portion of L2 to the superior portion of L5.  
The central spinal stenosis was said to be particularly 
prominent at L4-L5 due to a bulging annulus and degenerative 
changes.  A final note said this CT myelogram was said to be 
virtually identical to that of one obtained in November 1988.  

Dr. Bookwalter wrote to Dr. Bushkoff to convey the results of 
the above tests and his outlook in July 1990.  He noted the 
results and said he did not believe there was a surgical 
solution.  He also said that he felt the problems totally 
disabled the veteran.  The veteran was to return on an as 
needed basis.  

He again wrote to Dr. Bushkoff in January 1991.  He said the 
veteran's weakness in his right leg had caused him to develop 
a chronic problem with low back pain.  He said this was 
produced by an abnormal gait.  He added that, because of the 
veteran's back problems, and right leg problems, the veteran 
was totally and permanently disabled in his opinion.  He said 
there was no hope that the veteran would recover any useful 
control of his pain [of the right leg] or improvement.  

The veteran also submitted a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
in May 1991.  He listed his employment back to August 1986.  
He was employed as a law enforcement with several agencies in 
the period from August 1986 to November 1988.  He also 
reported that he completed the Indiana University/Regional 
Police Academy in March 1984.  

The veteran provided a copy of a favorable decision on his 
disability claim to the Social Security Administration (SSA).  
The decision was dated in July 1991 and held that the veteran 
met the disability insured status requirements from September 
30, 1988, at least through the date of the decision, July 12, 
1991.  The decision listed the veteran's disabilities as 
severe lumbar disc disease, status post lumbar surgery, 
residual effects of peroneal nerve entrapment involving the 
right lower extremity, and reflex sympathetic dystrophy (RSD) 
of the right wrist.  The decision also held that the 
veteran's allegations of severe pain and functional 
limitation were credible.  Further the veteran was found to 
be precluded from engaging in any form of substantial gainful 
activity as his impairments significantly compromised his 
ability to perform work at every exertional level.  

Employment information provided by the veteran showed that he 
spent the years 1980 to 1984 recovering from his injuries 
from December 1980.  He reported his completion of his police 
training in 1984 and employment in law enforcement, security, 
or investigative positions between 1984 and 1988.

The Board notes that the veteran's attorney representative 
before the SSA submitted a letter with a number of exhibits 
in support of the SSA claim in February 1991.  (Volume 3).  
The letter was very detailed as to the date and source of 
treatment for the veteran's several medical conditions from 
1969 to 1991.  The exhibits listed as enclosures, with the 
exception of a recommendation of the court, are contained in 
the claims folder.  The evidence consisted of VA and private 
records.  The pertinent records have been discussed supra.  
The SSA decision of July 1991 was predicated on these 
records.  

Associated with the claims folder are VA treatment records 
for the period from May 1990 to April 1993.  The records 
relate, almost entirely, to treatment for other disorders.  
He was seen in the pain clinic on a number of occasions; 
however, these were unrelated to his back pain.  He received 
treatment related to his right arm.  The veteran was noted to 
complain of back pain on several occasions.

The Board remanded the veteran's claim in July 1993.  He was 
to receive a VA examination to address the question of a 
relationship between his then claimed back disorder and his 
service-connected right peroneal nerve disability.

The veteran submitted evidence in support of his claim in 
August 1993.  This included private records from several 
sources as well several VA records.  He included a detailed 
discussion of the status of his claim, on a number of issues, 
to that point.  The veteran included records from Northern 
Hills Passavant Hospital, dated October to November 1992.  
The veteran underwent a re-exploration, laminectomy, and 
decompression of L3 to S1.  He was noted to complain of some 
left leg pain on discharge.  

The veteran submitted three letters from Dr. Bookwalter, 
dated in July 1992, December 1992, and March 1993, 
respectively.  The letters were addressed to an attorney and 
it appears they were related to litigation involving the 
veteran and a federal correctional institute.  In July 1992 
Dr. Bookwalter reviewed the veteran's medical history and 
several disorders.  This included the veteran's back surgery 
in 1982 and inability to return to work with the Postal 
Service and his subsequent training for, and employment as, a 
law enforcement officer in 1984.  Much of the letter is 
devoted to discussing the veteran's injury to his right arm 
while incarcerated and subsequent problems from that injury.  
Dr. Bookwalter said that the veteran suffered from three 
problems, the first, and relevant problem was post-
laminectomy syndrome and congenital and acquired stenosis of 
the back.  The second was right peroneal nerve injury causing 
foot drop.  The third was a right wrist fracture.  He also 
opined that he felt the veteran's back and right peroneal 
nerve problems made him temporarily totally disabled but with 
potential for rehabilitation.  He added that after his right 
wrist injury in 1990, he believed the veteran to be totally 
and permanently disabled.  

In December 1992, Dr. Bookwalter restated that he believed 
the veteran was totally and permanently disabled.  He noted 
that he had been asked to comment on the jobs the veteran 
would be able to do now but for the fact he was permanently 
and totally disabled.  This question was in relation to 
computing the veteran's future work loss.  Dr. Bookwalter 
stated that, given his opinion of total and permanent 
disability, he did not see what jobs the veteran could do 
instead of being a police officer.  He said the veteran was 
operated on to ease his pain.  He said it was impossible to 
state whether the veteran would ever improve to the point of 
not being totally and permanently disabled.  

In the letter of March 1993, Dr. Bookwalter noted he was 
seeing the veteran after the surgery of October 1992.  He 
said the surgery was to provide some level of pain relief to 
the veteran and it was successful.  He said the veteran could 
not sit for more than 10-15 minutes without experiencing 
increasing low back pain.  The veteran had difficulty walking 
and could not walk unassisted.  He used a cane and could walk 
between 25-100 feet but with rest.  He was limited in lifting 
to 5-pounds and not repetitively.  The veteran could not 
stand for more than 10-15 minutes at a time without being 
able to change position.  He said that the veteran probably 
could not work beyond 1 1/2 to 2 hours on any given day and 
might require a day off after.  He opined that the veteran 
was totally and permanently disabled.  His letter also noted 
that the right wrist contributed to this status.  He failed 
to mention the right peroneal nerve disability.

The veteran submitted a copy of a report from B. H. Eidelman, 
M.D., Ph.D, that was dated in April 1993.  This report also 
appears to be related to litigation involving the veteran's 
period of incarceration in 1990.  Dr. Eidelman said the 
veteran had complaints related to the right leg, lower back, 
and right wrist.  His report was limited to the right leg and 
lower back.  He reviewed the veteran's history of injury and 
treatment of the right leg.  He also noted the back injury 
from the fall in 1980.  He discussed the veteran's surgery in 
1982 and recovery as noted in medical records in the claims 
folder.  He stated that, despite the veteran's problem, he 
was able to complete a police training program and work as a 
police officer for several years.  He noted that the veteran 
was involved in a motor vehicle accident (MVA) in 1988 that 
resulted in an exacerbation of low back pain.  

Dr. Edelman said the records showed the veteran had a chronic 
back syndrome over at least 10 years.  He said there were 
indications of an underlying congenital narrowing the lumbar 
spine (spinal stenosis) and this was complicated by 
development of L4-L5 disc herniation.  He said the situation 
was further compromised by the veteran's right leg 
dysfunction.  He said that an abnormal gait that would arise 
out of a peroneal nerve injury would increase strain on the 
lower back.  This would result in chronic degenerative 
changes that would further compromise the back function.  He 
said this, combined with the veteran's congenital stenosis, 
was the likely cause of the veteran's lower back problems.  

Also submitted was a report from J. L. Cosgroves , M.D., 
dated in September 1993.  Dr. Cosgroves evaluated the veteran 
and sent a report to Dr. Bookwalter.  Dr. Cosgroves noted the 
veteran's history, to include lumbar decompressive surgery in 
October 1992.  He said the veteran continued to have primary 
complaints referable to the right leg and specifically the 
right knee.  He reported the physical examination to show a 
distinct gait deviation.  The lower extremities were said to 
have normal musculature and normal range of motion.  There 
was no frank atrophy or weakness detected.  The veteran 
underwent EMG/NCV testing of the right lower extremity.  
There was no further findings regard the back.  

A final item was a vocational assessment report from K. S. 
Krull, dated in April 1993.  The report was prepared for the 
veteran's attorney.  His work history was noted.  This 
included employment with the Postal Service until his injury.  
The veteran was then employed by several law enforcement 
agencies between 1984 and 1988.  The veteran's education was 
also discussed.  It was noted he completed his basic law 
enforcement training in 1984 but also completed several 
additional periods of training in the following years, 1984 
to 1988.  

The veteran was afforded several VA examinations to comply 
with the Board remand instructions.  He had a general medical 
examination in September 1993.  The examiner noted a history 
involving the back of L4-L5, L5-S1 congenital stenosis with a 
fall in 1975 and 1980, then with facetectomy, laminectomy and 
discectomy in 1981 [sic] and a decompression in 1992.  The 
veteran reported constant low back pain that radiated down 
the left leg more than the right, anterior to the mid-calf, 
with parethesias in both feet.  He also complained of 
decreased sensation in both legs, with the right more than 
the left; especially in the right lateral aspect of the right 
lower extremity.  

The veteran was not asked to perform any range of motion 
exercises because he could not do so without his cane - too 
unstable.  The examiner said they could only gather that the 
veteran had marked disease of the lumbosacral spine due to 
multiple surgical interventions.  The examiner further stated 
that they believed the veteran had a marked decrease in 
sensation in both lower extremities, the right more than the 
left.  A diagnosis of bilateral peripheral neuropathy was 
made as secondary to marked discogenic disease of the 
lumbosacral spine with multiple surgical interventions.

The veteran submitted a January 1994 letter from Dr. 
Bookwalter, and the results of a March 1993 lumbar spine MRI.  
The MRI reported noted several defects involving a diffuse 
disc bulge at L4-L5 but no evidence of disc herniation.  
There was evidence of enhancing scar tissue at the L4-L5, L5-
S1 levels and spinal stenosis L2-L3, predominantly 
congenital.

Dr. Bookwalter noted he had reviewed the results of recent VA 
examinations, to include the general medical examination.  He 
concurred with the assessments.

The veteran was afforded a VA neurology examination in 
January 1994.  The examiner noted that the veteran had a 
complicated medical history and a number of medical 
diagnoses.  The veteran's primary complaints related to his 
right leg and right arm.  He also complained of bilateral leg 
numbness and decreased mobility.  He continued to need a cane 
for mobility.  The examiner reported that the veteran had 
some mild spasm in the left paravertebral area and lower in 
the sacral area on the right.  There was negative straight 
leg raising (SLR) bilaterally.  Full range of motion was not 
done due to instability.  The veteran had good strength of 
the left lower extremity.  There was generalized hypesthesia 
over the leg bilaterally, somewhat greater on the right than 
the left but without any other specific neurologic 
distribution.  The muscle bulk and tone was normal in the 
lower extremities.  

The veteran was diagnosed with right peroneal nerve 
dysfunction.  The examiner stated that the veteran's 
bilateral lower extremity symptoms were more difficult to 
explain.  He said they were most likely associated with post-
laminectomy syndrome.  He said there was no evidence of major 
neurologic dysfunction and said it should be noted that there 
were no long tract findings and both toes would go down on 
plantar stimulation.  

The veteran was afforded a VA orthopedic examination in 
February 1994.  The examiner provided a detailed review of 
the veteran's history.  He noted the veteran's current major 
complaint as involving cervical spine pain and right upper 
extremity pain.  The veteran also complained of lumbar back 
pain and right posterior lateral knee and calf pain.  On 
examination there was negative SLR bilaterally.  The deep 
tendon reflexes (DTRs) of the left lower extremity were said 
to be 2+ out of 4 and 1 out of 4 on the right at the patellar 
tendon.  There were 1+ out of 4 on the left and 1- out of 4 
on the right at the Achilles tendon.  Motor strength was 5/5 
in the left lower extremity and 4/5 on the right.  The 
examiner said the veteran's sensation was globally diminished 
to light touch and pin prick in no specific distribution.  He 
said it was probably an L4-L5 distribution with more densely 
decreased to pin prick and sensation and light touch in an L4 
and L5 distribution on the right lower extremity as compared 
to the left.  The examiner said the veteran was unable to do 
range of motion exercises for the lower back due to 
subjective pain.

The examiner said that the veteran appeared to have some scar 
tissue encasing the dural sac and this could also be part of 
his overall pain problem.  The pertinent diagnoses were 
chronic lumbar spine degenerative changes, status post L4 and 
L5 lumbar laminectomies, possible lateral transverse process 
fusion from L4 to S1 with chronic lumbar mechanical back 
pain.  

The veteran submitted a statement from Dr. Bookwalter in 
April 1994.  He reviewed the veteran's history of injuries to 
the right leg, back and right wrist.  He said the veteran's 
right leg remained unstable due to peroneal neuritis and 
required the use of an ankle-foot orthosis (AFO).  He also 
said the veteran had lost the use of both lower extremities.  
However, he did not cite to any medical diagnosis or evidence 
in this letter, or any of his many other submissions that 
would support that statement.  Moreover, that conclusion is 
not supported by any other medical evidence of record.  As an 
example, reviews of the most recent VA examination reports 
are unequivocal in that regard.  The veteran has difficulty 
with his right lower extremity but clearly has not lost the 
use of the left lower extremity.  

The veteran testified at a hearing in Washington, D.C. in 
September 1994.  He addressed a number of issues at that 
time.  In regard to his back, he testified as to the evidence 
that would establish service connection for a back disorder 
on a secondary basis.  He did not testify as to any current 
symptoms.

The veteran submitted a statement from his spouse that was 
dated in September 1994.  The statement primarily related to 
the veteran's PTSD symptoms.  She noted the veteran's other 
medical problems, to include his back disability but made no 
specific comment as to how the disability affected him.  

The Board issued a decision in March 1995.  Seventeen issues 
were adjudicated.  Several issues were granted, while the 
majority were denied.  The issues of service connection for a 
right wrist and right elbow disability were denied as was 
service connection for a back disorder on a secondary basis.  
The veteran was granted service connection for PTSD and found 
to be entitled to a total disability evaluation based on 
individual unemployability (TDIU).  

The RO issued a rating decision that implemented the Board's 
decision in April 1995.  The veteran's TDIU rating was 
established from March 21, 1991.  The veteran's PTSD was 
established as of August 1990.  A 30 percent rating was 
awarded.

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion for Remand (JMR) requesting that the Court vacate the 
Board's decision and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the April 1996 JMR.  The JMR was limited to two 
issues, entitlement to service connection for a back disorder 
on a secondary basis and whether a rating decision of October 
1983 was final in regard to assessing the grant of service 
connection for PTSD.  The remaining 15 issues were not 
appealed.

The Court granted the Joint Motion for remand in April 1996 
and returned the case to the Board.  The JMR required the 
Board to provide adequate reasons and bases for the denial of 
service connection for the back disorder and to make a 
determination regarding the finality of the October 1983 
rating decision.

The Board remanded the case for the RO to make the initial 
determination on the finality issue and to obtain an 
examination regarding the back in August 1996.  

The veteran was afforded a VA neurological examination in 
November 1996.  His medical history was noted.  It was also 
noted that the veteran had recently relocated to Nevada.  The 
examiner said the past medical history was negative for a 
number of conditions, to include diabetes.  The examiner said 
that strength was 5/5 in the lower extremity muscle groups.  
Sensation was normal to light touch bilaterally and vibratory 
sensation was intact at the ankles.  There was a decreased 
temperature sensation in the right lower extremity and in the 
anterolateral thigh in the lateral femoral cutaneous 
distribution.  The examiner said that gait was normal with 
respect to heel, toe and tandem walking.  The reflexes were 
said to be 2+ and symmetric with the exception of the right 
ankle reflex, that was trace to 1+.  The examiner said the 
veteran was referred for continued right lower extremity 
symptoms.  He said the veteran also had left thigh symptoms 
that were most likely meralgia paresthetica.  He stated that 
he believed the veteran had either a chronic peroneal nerve 
injury to the right lower extremity or chronic multilevel 
root lesion causing the decreased evertor strength and co-
existing ankle reflex reduction.  

The veteran had EMG/NCV testing, administered by the 
examiner, in November 1996.  The VA examiner provided an 
addendum to his report in February 1997.  He noted that he 
had reviewed the claims folder and the Board remand at this 
time.  He also said he had further opportunity to evaluate 
the veteran at the time of the testing.  He said there was no 
atrophy in the lower extremities.  He said he believed the 
veteran's low back disorder was most likely on a degenerative 
basis and he would have a hard time attributing it to the 
disorders of the veteran's lower extremities.  The examiner 
said that the EMG/NCV testing showed changes consistent with 
an L5 and S1 root lesion on the right side.  

The RO issued a rating decision in March 1997.  The veteran's 
effective date for his PTSD was established as April 18, 
1983.  It was determined that the rating decision of October 
1983 was not final as the veteran did not receive notice of 
the rating.  Thus, the rating was made effective from the 
claim received on April 18, 1983.

The veteran submitted a statement from Dr. Bookwalter dated 
in March 1997.  Dr. Bookwalter noted he had reviewed some 
records sent by the veteran, although these are not of record 
or described, as well as the veteran's chart.  He said he did 
not think "things" had changed.  He said he felt that the 
veteran continued to be totally and permanently disabled.  He 
said the veteran's back and leg injuries were the major 
source of his disability.  

The Board issued the decision that granted service connection 
for a low back disorder in February 1998.  Again, the basis 
for service connection was for aggravation of an existing 
disability.  The veteran was also granted a 100 percent 
rating for his service-connected PTSD.  The RO issued a 
rating decision to implement the Board's grant of a 100 
percent rating for PTSD in March 1998.  The effective date of 
the grant was as of April 18, 1983.  The veteran was also 
granted entitlement to SMC, based on 38 U.S.C.A. § 1114(s), 
from May 29, 1990.

The veteran was afforded a VA orthopedic examination in April 
1998.  The examination was an attempt to determine the level 
of low back disability that existed prior to the grant of 
service connection on the basis of aggravation.  The examiner 
provided a history of the veteran's past back injuries, 
surgeries and treatments.  The veteran complained of an 
intermittent discomfort in the lower back that he described 
as a severe aching.  There was nothing specific that would 
aggravate the pain.  The veteran said the pain would radiate 
into both of his lower extremities.  He did not use any type 
of back support or brace.  The veteran said he used a 
Hydrocollator or a recliner to relieve pressure off his lower 
back.  The veteran complained of a constant pain in the right 
leg that he described as sharp, numbing, burning, stabbing 
and aching.  He said it radiated from his thigh to the foot 
of the right leg.  

The examiner said that the veteran had a range of motion for 
his lumbar spine of active flexion to 45 degrees and passive 
flexion to 50 degrees.  There was active and passive 
extension to 20 degrees.  The veteran had active left lateral 
bending to 35 degrees and passive to 38 degrees.  There was 
active/passive right lateral bending to 40 degrees.  The 
examiner said the veteran had pain between 25 and 40 degrees 
of flexion.  There was no additional pain due to fatigue, 
weakness or lack of endurance.  There was no spasm or 
weakness of the muscle.  The examiner said there was mild 
paralumbar tenderness.  The veteran had reflexes of 2+ for 
knee jerks, trace for ankle jerks and downward bilaterally 
for plantar responses.  The examiner said that x-rays of the 
lumbar spine showed previous laminectomy at 4-L5 and L5-S1 
and minimal disc space narrowing at L5-S1.  

The pertinent diagnosis was altered gait which was causing a 
secondary condition of painful degeneration of the lumbar 
spine.  The examiner also listed several diagnoses involving 
the right leg.  These included a crush injury to the right 
leg resulting in peroneal nerve injury, weakness of the 
evertors of the right foot, secondary to the injury, 
decreased sensibility along the lateral aspect of the right 
leg, secondary to the injury and requirement to use an AFO 
because of peroneal muscle weakness on the right.  

The veteran submitted a statement in April 1998 wherein he 
ostensibly "disagreed" with that aspect of the February 
1998 Board decision that granted service connection for a low 
back disorder on a secondary basis.  He made a number of 
assertions regarding the decision.  However, the veteran's 
submission is not a notice of disagreement.  The Board 
decision as to the issue of service connection for a low back 
disorder on a secondary basis, only to the extent that such 
back disorder was aggravated by service-connected right lower 
extremity disabilities, was a final decision as to that 
issue.  If the veteran disagreed with any aspect of the 
decision his recourse was to appeal to the Court within 120 
days of the decision.  He did not.  Thus any "disagreement" 
with the decision must be addressed by way of a CUE 
challenge.  

The veteran submitted a statement from Dr. Bookwalter that 
was dated in April 1998.  He related the veteran's history of 
a right leg injury in service.  He said the veteran had back 
pain at that time as well.  He said the back pain was 
exacerbated in 1969 by an MVA.  He said the veteran continued 
to have back pain that required surgery in 1981.  Dr. 
Bookwalter said that, based on the history provided to him by 
the veteran and the available records [not described], he 
said the veteran had a service connected back injury that 
occurred during his service in South Vietnam.  He opined that 
he believed the veteran's current problems dated to that 
time.  

The veteran submitted his own statement that included the 
above.  He argued for an earlier effective date for service-
connected for his back disability.

The Board notes that the veteran was previously denied 
service connection for a back disability on a direct basis by 
way of an RO decision in November 1981.  He did not appeal 
that decision and it became final.  The veteran later 
attempted to reopen a claim for direct service connection and 
also raised a CUE challenge as to the rating decision of 
November 1981.  The Board denied both issues in its decision 
of March 1995.  The Board found that no new and material 
evidence had been submitted to reopen a claim for direct 
service connection.  The Board further found that there was 
no CUE in the rating decision of November 1981.  

As noted supra, the veteran appealed the Board decision of 
March 1995.  However, he abandoned his appeal of all issues 
with the exception of his secondary service connection claim, 
now granted, and whether a rating decision from October 1983 
was final.  

The RO wrote to the Board regarding several submissions from 
him in April and May 1998.  He was informed that if it was 
his intent to file a Motion for Reconsideration of the Board 
decision of February 1998 he needed to file his motion 
directly with the Board.  

The RO issued a rating decision that granted service 
connection for a low back disorder in May 1998.  The veteran 
was awarded a 10 percent disability.  The effective date for 
service connection and the 10 percent rating was established 
as April 18, 1983.

The veteran submitted a statement in June 1998.  He styled it 
as a notice of disagreement (NOD) with the rating decision of 
May 1998.  He also stated that all previous NOD's were null 
and void.  He went on to express his disagreement with the 
effective date for service connection and the 10 percent 
rating.  

The veteran submitted numerous statements wherein he set 
forth many contentions regarding why he was deserving a 
higher rating for his back disability and why he was entitled 
to an earlier effective date.  He also argued that VA 
employed the wrong rating schedule in evaluating his back 
disability.  He said the Board used a "1945 schedule" when 
it was changed in 1989.  

The Board denied the veteran's claim for an earlier effective 
date for service connection for a low back disorder on a 
secondary basis in March 2000.  The issue of a rating in 
excess of 10 percent was remanded for an examination.

The veteran initially appealed the Board's denial of an 
earlier effective date for service connection of the low back 
disorder.  However, the veteran's attorney and VA's General 
Counsel filed a JMR requesting that the Court remand the case 
to the Board for further development and re-adjudication in 
accordance with the directives of the December 2000 JMR.  The 
JMR expressly withdrew the appeal of the issue regarding the 
effective date for service connection.  Instead it was argued 
that the veteran submitted a timely NOD as to the effective 
date for his award of SMC in June 1998.  Thus the case should 
be remanded so that VA could issue a statement of the case 
(SOC) for that issue.

The Court granted the JMR in January 2001 and returned the 
case to the Board.  The Board remanded the case for issuance 
of the SOC in September 2001.  Also, because the veteran was 
represented by an attorney for this issue, it remained as a 
separate issue, and subject to separate decisions/remands, up 
until the attorney no longer represented the veteran in 2008.

The issue of the rating for the veteran's back disability 
underwent development while the other issue was on appeal to 
the Court.  The veteran submitted a statement in June 2000.  
He asserted he was entitled to a 100 percent rating back to 
1969.  As discussed supra the veteran's claim for direct 
service connection was denied service connection in November 
1981, his attempt to reopen the claim was denied in March 
1995.  His claim for an earlier effective date for service 
connection, on a secondary basis, was denied by the Board in 
March 2000.  In light of his withdrawal of his appeal of that 
decision at the Court, the effective date for any rating 
cannot be earlier than April 18, 1983.  

The veteran submitted a statement in February 2003.  He 
maintained that his back disability had been evaluated under 
the wrong diagnostic code.  The veteran said that he should 
be evaluated under Diagnostic Code 5285.  He repeated his 
assertion that VA was using the wrong schedule to evaluate 
his disability.

Associated with the claims folder are VA treatment records 
for the period from November 1990 to May 2003.  An entry from 
October 11, 2001, detailed the medication and treatment plan 
for the veteran's diabetes.  His chronic right leg pain and 
medication regimen was also discussed.  The examiner referred 
to a change in medication that he believed was primarily for 
the veteran's peripheral neuropathy.  The veteran was 
evaluated for possible issuance of a motorized mobility 
device in August 2002.  He was noted to have chronic back and 
leg pain due to a combination of injury, spinal stenosis and 
diabetic peripheral neuropathy.  His ability to ambulate was 
severely comprised as a result of those conditions.  He said 
he could hardly walk; however, the examiner stated that the 
veteran walked 1,000 feet on examination.  The veteran was 
not found to be qualified for the device.  An entry from 
April 22, 2003, noted that the veteran had severe diabetic 
peripheral neuropathy.  

The veteran was afforded a VA examination in August 2003.  
The examiner noted that he had reviewed the veteran's claims 
folder of 8 volumes at that time.  The veteran complained of 
low back pain that he said was a constant severe aching pain.  
He said it was a 10/10 and would radiate into his buttocks 
and posterior thighs of both legs to the level of the knees.  
He denied any pain or change of sensation in the legs below 
the knees.  He also denied any foot drop or muscle spasm 
about the ankle or feet.  He said that his low back and 
bilateral posterior thigh pain was aggravated to a "20/10" 
level with such activities as sitting for one hour, standing 
for one-half hour, or walking 1,000 feet, pushing, pulling, 
coughing, lifting more than light weights and bending 
forward.  He had full control of his bowels and bladder.  The 
examiner noted that the veteran was diagnosed with diabetes 
mellitus approximately two years earlier.  He said the 
veteran reported numbness and hypersensitivity involving the 
soles of both feet which had been diagnosed as being due to 
peripheral neuritis.  The veteran also reported that his back 
pain would increase to a 20/10 level every day and would last 
as long as two days.  He said the increase in pain would 
occur spontaneously and relent spontaneously.  The veteran 
said he was unable to do any work around the house but he was 
able to attend to his activities of daily living, shop, and 
prepare food.

The examiner reported that the veteran had a normal gait.  He 
was able to easily walk on his heels and toes and performed a 
"100%" normal squat maneuver without difficulty.  He did 
not require a cane, crutch, or back brace to ambulate.  The 
examiner said the veteran could fully extend his legs on the 
examination table without difficulty.  The veteran had 
forward flexion to 70 degrees, extension to 20 degrees, right 
and left leaning movement (flexion) to 20 degrees, and right 
and left rotation to 30 degrees.  The veteran complained of 
pain during the entire range.  The examiner said that normal 
flexion was to 80 degrees, extension to 20 degrees, leaning 
to 30 degrees, and rotation to 40 degrees.  He said that DTRs 
of the knees and ankles were normal.  Leg circumference was 
equal.  There was no evidence of weakness of dorsiflexion or 
plantar flexion in the ankles, and no evidence of muscle 
spasm or wasting in the lower legs.  The examiner said there 
were no neurological abnormalities other than decreased 
sensation over the soles of both feet and hypersensitivity to 
light touch over the soles of both feet.  

The examiner stated that the veteran's complaints of severe 
calf pain [sic] on the low back were not consistent with the 
physical examination.  He said the physical examination 
showed the spine to have a mild limited motion without any 
muscle spasm.  The veteran's subjective complaints of pain 
were greater than it would be expected from the examination.  
X-rays of the lumbar spine revealed multilevel osteoarthritic 
changes with a mild disc space narrowing at the L4-L5 and L5-
S1 levels in addition to the L1-L2 and L2-L3 levels.  There 
were wide laminectomies at the L4 and L5 levels.  There was a 
moderate narrowing of the posterior facet joints of the L4-L5 
and L5-S1 levels.  The diagnosis was lumbar spine status post 
two surgical procedures for excision of the L4-L5 and L5-S1 
intervertebral disc with complaints of low back pain and mild 
limited motion of the lumbar spine and without neurologic 
deficit.

The Board remanded the veteran's claim for additional 
development in June 2004.  The primary reason for the remand 
was that the August 2003 examiner had not complied with the 
previous remand instruction.  Specifically, the examiner did 
not address the question of the veteran's baseline disability 
and that portion of disability that was attributable to 
aggravation.  

Associated with the claims folder are VA treatment records 
for the period from May 2003 to July 2004.  There were no 
entries pertinent to the evaluation of the veteran's low back 
disorder.

The veteran was afforded a VA examination in August 2004.  
The examiner stated he had reviewed the veteran's claims 
folder involving 9 volumes.  The veteran gave a history of 
injuring his back in service.  He also reported the back 
injury from 1975 and again in 1980.  He reported his back 
surgery in 1982.  The examiner noted that he had reviewed the 
claims folder and found the veteran's general description of 
events to be accurate but noted several differences in the 
details.  He noted the STRs showed no evidence of a back 
injury.  He listed the specifics of the injury and treatment 
from 1975.  The examiner also reviewed the evidence 
concerning the veteran's injury at work in December 1980.  
The veteran's low back surgery was in January 1982.  He noted 
the second low back surgery occurred in October 1992.  

The veteran currently complained of lower back pain that 
radiated into his right leg.  He said it was continuous and 
described it as burning, and radiating, often throbbing.  He 
said it was 7-8/10 on a daily basis but could go to 9/10 
during a flare-up.  He said the pain was manageable when he 
was swimming.  He said he experienced flare-ups of 9/10 pain 
for a week to ten days at a time four or five times a year 
since living in Nevada.  He said it was worse when he lived 
in Pennsylvania.  He said that rainy and damp weather seemed 
to aggravate his back.  The veteran used Methadone, 
Oxycodone, and occasional Ibuprofen to control his pain.  The 
veteran said he did not go out of the house at all and would 
not drive.  He said he would lie around and watch television 
because any attempt at activity caused an increase in pain.  
He complained of numbness and weakness of the legs, the right 
greater than the left.  The examiner said the veteran had 
used a cane and an AFO but not recently.  The veteran 
reported he last used the AFO when he moved to Nevada [1996].  
The veteran said he could walk about 400 feet before his foot 
would begin to drag.  He could not stand for more than 5-10 
minutes.  He reported falls in the past.  The examiner noted 
that the veteran's disability limited his ability to walk and 
get around.  It was also difficult for the veteran to twist 
to the right and this affected toileting and dressing.  The 
veteran previously engaged in playing basketball, hunting and 
riding a motorcycle but could no longer do these activities.  

The examiner said that the veteran walked with a straight 
spine.  He wore a lumbar support.  There was a slight foot 
drop on the right with steppage gait to compensate.  The 
examiner said the spinal movement was not rhythmic and there 
was poor mobility in the back.  The veteran had flexion to 60 
degrees, with the examiner saying the majority of the 
movement was in the hips and 30 degrees in the spine.  There 
was extension to 10 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 10 degrees, right rotation 
to 20 degrees and left rotation to 30 degrees.  The examiner 
said that pain was the limiting factor in the range of motion 
but especially in right rotation and left lateral flexion.  
The examiner said that repetitive testing could not be 
accomplished due to a flare-up situation.  The veteran was in 
too much pain to attempt it.  The examiner reported exquisite 
tenderness over the left sacroiliac (SI) joint and paralumbar 
muscles with spasm palpable bilaterally.  

The examiner said that sensory testing was of limited use due 
to severe peripheral neuropathy affecting the upper and lower 
extremities with numbness throughout both legs, worse on the 
right.  The examiner said there was 1/2-inch atrophy of the 
right calf compared to the left and 1/2-inch increased girth of 
the right thigh compared to the left.  She said it was 
difficult to verify due to swelling related to residual 
brawny edema due to congestive heart failure.  The examiner 
said that x-rays of the lumbar spine showed multilevel 
degenerative disc disease (DDD) with disc space narrowing and 
osteophytes.  There was evidence of prior laminectomy from 
L4-S1 with bone grafting.  The diagnoses were status post 
lumbar laminectomy times 2, right peroneal nerve palsy, and 
status post cervical discectomy.  

The RO issued a supplemental statement of the case (SSOC) 
that confirmed the denial of a rating in excess of 10 percent 
in February 2005.  The veteran's case was returned to the 
Board.

The Board again remanded the issue in April 2005.  The prior 
examination was noted as failing to respond to the remand 
instructions.  Another opinion was sought as to the question 
of aggravation of the low back disorder.

The veteran was afforded a VA examination in February 2006.  
The examiner had evaluated the veteran in August 2003.  He 
noted that he had reviewed the claims folder.  The veteran's 
history was detailed.  The veteran complained of back pain 
that he said was constant, severe, and aching.  The pain also 
involved both legs from the groin to the toes.  He said it 
was a 9/10.  He said his pain was worsened with sitting, 
standing and walking for a few minutes, pushing, pulling, 
lifting and coughing.  He said he wore a back brace 3 to 4 
times a week for an hour.  He said he also used a cane a few 
times per week.  The veteran used Oxycodone for pain 
management.  The veteran said he was able to walk about a 
quarter mile without a cane but could walk "forever" with a 
cane.  The veteran was able to drive and drove over an hour 
to attend his examination.  He said that he was unsteady on 
his feet and had frequent falls.  He also would swim for an 
hour once a month.  

The examiner said the veteran had a brisk, normal gait and 
required no assistance from any device.  He easily stood on 
one leg and then the other.  He performed a normal squatting 
maneuver without difficulty.  He was able to get on the 
examination table easily.  While seated on the examination 
table, the veteran was able to easily bring his fingertips to 
the tips of his toes with the legs extended.  The examination 
said there was no evidence of muscle spasm but the veteran 
complained of tenderness with light palpation about the 
lumbar spine.  He said the veteran had a "100%" normal pain 
free, easy, quick range of motion.  There was flexion to 90 
degrees, extension to 30 degrees, right and left flexion to 
30 degrees, and right and left rotation to 30 degrees.  He 
said the veteran's DTRs were normal.  There was no evidence 
of muscle wasting or vesiculation of the lower extremities.  
There was normal sensation about the buttocks although the 
veteran complained of decreased sensation involving both legs 
as noted.  X-rays of the lumbar spine were said to show the 
intervertebral disc spaces as maintained.  There were 
laminectomy defects involving the L4 and L5 vertebrae.

The diagnosis was status post two lumbar L4-L5 disc excisions 
with complaints of persistent back and bilateral leg pains 
without neurologic or mechanical deficits.  The examiner 
added that the veteran's subjective complaints were not 
consistent with the examination.  His circumferential 
complaints of pain and numbness involving both legs, from the 
groins to the toes, were not consistent with any nonanatomic 
neurologic deficit.  The examiner opined that the veteran was 
able to sit, stand or walk for six hours in the course of an 
8-hour day and did not require the use of a cane or assisted 
device.  He also stated that the veteran should be expected 
to repetitively lift weight of at least 20 and, occasionally, 
40 pounds.  He said the veteran was negative for "DeLuca" 
regarding the lumbar spine.  He added that there was no 
apparent additional functional impairment following 
repetitive use.

The veteran submitted several statements, as he had after 
previous examinations, stating his objections to the 
findings.  As referenced supra, the veteran submitted his 
claim for service connection for his diabetes mellitus type 2 
and peripheral neuropathy in June 2006.

Associated with the claims folder are VA treatment records 
for the period from December 2000 to July 2006.  The records 
relate almost entirely to treatment for other conditions.  
The veteran was noted to have reoccurring back and leg pain 
in July 2003.  A mental hygiene clinic note from September 
21, 2005, recorded that the veteran said he spent his leisure 
time watching television, fooling around with cars and riding 
his motorcycle.  A clinic entry from September 30, 2005, 
reported chronic low back pain.  

The RO continued to develop the veteran's claim involving 
diabetes mellitus and peripheral neuropathy but returned the 
low back disorder issue to the Board in August 2006.

The Board again remanded the case in January 2007.  A medical 
opinion was sought to again address the question of the 
veteran's baseline disability involving his low back and that 
amount of disability that could be attributed to aggravation.  
The remand further noted that, if the examiner could not 
provide such an opinion without resorting to speculation, to 
so state.  

The veteran was afforded a VA examination in March 2007.  The 
veteran complained of low back pain that he said was more or 
less constant.  He said it was a burning sensation that 
radiated into the lateral aspect of both thighs.  He said 
that he occasionally took Oxycontin for pain.  The veteran 
did not work and avoided flare-ups.  The examiner said the 
veteran had numbness on both lower extremities, especially on 
the lateral aspect of both femurs.  He also had weakness.  
The veteran walked without an assistive device but did limp.  
The examiner said there was no functional impairment.  The 
veteran was able to walk, do transferring activities, do his 
activities of daily living as well as recreational activities 
and driving.  The veteran was noted to limp on the right 
side.  The veteran had flexion to 86 degrees, extension to 26 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 28 degrees.  The examiner reported 
that repetitive testing was conducted and, after four or five 
repetitions, the veteran experienced a 2 degree loss of left 
lateral flexion and a 3 degree loss of right lateral flexion.  
The examiner stated that the veteran did not have ankylosis.

The examiner noted that sensory examination showed a slight 
decrease in both lower extremities.  There was good muscle 
tone and strength.  The examiner said there was evidence of 
entrapment of the cutaneous branch of both femoral nerves.  
The diagnosis was status post laminectomy of L4-L5 
bilaterally and involving the cutaneous branch of the femoral 
nerve bilaterally.  

The veteran was also afforded a VA neurology examination in 
light of his diabetic peripheral neuropathy.  The veteran 
said he started having numbness in both lower extremities 
that interfered with his sleep in approximately 2004.  The 
examiner stated that the nerves involved were the superficial 
branches of the peroneal nerves bilaterally, the superficial 
branches of the sural nerves bilaterally, the superficial 
nerves of the saphenous nerves bilaterally, and the 
superficial nerves of the plantar nerves bilaterally.  The 
diagnosis was peripheral nerve involvement secondary to 
diabetes mellitus type 2.

A VA examination and medical opinion was obtained in July 
2007.  The examiner reviewed, in detail, significant items of 
evidence throughout the veteran's history.  He noted that the 
veteran had significant subjective complaints of lower back 
pain that required a considerable amount of pain medication 
including Oxycodone and Methadone.  The veteran limped but 
did not drag his foot.  The examiner stated that he found no 
objective evidence of foot drop.  The veteran did not use a 
cane or ankle orthosis at the time of the examination.  The 
veteran said he could not perform a toe and heel gait or 
squat due to lower back pain.  He was also reluctant to 
perform range of motion testing in a standing position so the 
measurements were done with the veteran in a sitting 
position.  The veteran had flexion to 70 degrees, extension 
to 10 degrees, right and left lateral flexion to 30 degrees 
and right and left rotation to 30 degrees.  Motor weakness 
was present on active dorsiflexion of the right ankle.  Motor 
strength of the right leg was 4+ compared to 5+ on the left.  

The examiner said the right thigh measured 21 inches and the 
left thigh 20 1/2 inches.  The right calf was 16 inches while 
the left calf was 16 1/2.  He said the veteran had decreased 
sensation on the right calf and foot and the left foot.  He 
said that patellar reflexes were equal at 1+ and the Achilles 
reflex was absent.  Straight leg raising was negative.  The 
examiner stated that, based on his review of the evidence, 
the veteran had had multiple exacerbations and remissions of 
symptoms based on the varied findings.  He said the physical 
findings reported appeared to be inconsistent and sometimes 
vague.  He said the objective signs of impairment, based on 
motion of the lumbar spine and neurological findings, varied 
considerably from examiner to examiner.  The examiner said 
that, based on the current medical examination, it appeared 
that the veteran's right leg condition had improved.  There 
were definite objective signs of decreased weakness of the 
right foot but not at the severity that was previously 
reported.  

The examiner also provided a discussion of the evidence of 
record and the question of aggravation.  He concluded by 
saying it would be medically correct for him to state that 
the veteran's low back disability had been aggravated by his 
service-connected right lower extremity disability.  However, 
due to the multi-factorial conditions, as noted in his 
report, such an opinion as to the degree of impairment caused 
by a service-connected right lower extremity disability would 
require resorting to pure speculation.  

The veteran submitted a statement and MRI report from W. S. 
Muir, M.D., in August 2007.  Dr. Muir noted that the veteran 
had been a patient since March 2007.  He said he was being 
treated for a grade 1 spondylolisthesis status post L4-L5 
laminectomy.  He said the veteran had an L4-L5 herniated disc 
that caused neurologic impingement with neurologic deficits 
in the right lower extremity.  He opined that it was very 
possible that, due to the previous injuries of the right 
lower extremity, the altered gait could have contributed to 
some of the veteran's lower back problems.  He said this 
could not be stated with "100%" certainty.  

The MRI report noted a broad based bulge at L1-L2 and L2-L3.  
There was some ligamentum flavum hypertrophy and bilateral 
facet arthropathy.  There was moderate spinal canal stenosis 
narrowing the canal down to 7-millimeters (mm).  There was 
mild bilateral neural foraminal narrowing.  There was also 
broad based bulge and bilateral facet arthropathy at L3-L4.  
There was a mild spinal canal stenosis and mild bilateral 
neural foraminal narrowing.  Bilateral laminectomies were 
noted at L4-L5.  There was also a broad based bulge and a 
significant left facet arthropathy with bulky osteophyte 
formation.  The osteophyte extended slight inferior and at 
the level of L5 there was a severe spinal canal stenosis 
narrowing the canal to about 6-mm.  The nerve roots did not 
appear to be compressed.  There was normal cerebral spinal 
fluid signal present.  No abnormal signal characteristics 
were present within the nerve roots.  There was a moderate 
bilateral neural foraminal narrowing and the exiting nerve 
roots may be impinged.  Finally, there was also a broad based 
bulge at L5-S1 and bilateral facet arthropathy.  There was no 
spinal canal stenosis.  There was mild bilateral neural 
foraminal narrowing.  

As noted in the Introduction, the veteran's case for this 
issue and the SMC issue were certified on appeal to the Board 
in August 2007.  He submitted several statements to the RO 
that were received at the RO in September 2007 and they were 
forwarded to the Board in October 2007.  

The veteran testified at a Board hearing in Washington, D.C. 
in April 2008.  The veteran said he was a 100 percent 
disabled because of his back.  He said that the evidence 
would support this to be true in the past and the present.  
He said he was awarded disability from the SSA and that this 
was of record.  He felt this evidence had been ignored.  He 
said he had also submitted evidence from multiple physicians 
that said he was totally disabled by his back.  The veteran 
also stated that he believed his back rating should be 
retroactive back to 1969.  He said that he injured his back 
in service.  The veteran said that he had additional evidence 
to submit and it was agreed he would do so after the hearing 
and with a waiver of AOJ consideration.

The veteran was asked to describe how his back disability 
affected him on a daily basis.  He said that he could not 
function; however, he said this was because of his back, 
problems with his right leg, and his peripheral neuropathy 
associated with his diabetes.  He said he had a hard time 
even walking for a block.  He said he did not drive much and 
was hoping to get a different house with a swimming pool as 
swimming seemed to be the only thing that provided relief.  
He noted that he took strong pain medication and this also 
limited his activities.  

The evidence from the veteran consisted mostly of items 
already of record.  This included a copy of the SSA decision 
from July 1991, copies of correspondence from VA, medical 
reports from his several private physicians, and rating 
decisions.  The evidence did contain a new VA treatment 
record from January 2008 that noted complaints of back pain.  
There was also a private report from G. J. La Tourette, M.D., 
who treated the veteran for right shoulder pain October 2007.  
He did report that the veteran complained of back pain that 
was 9 out of 10.  

The additional argument submitted by the veteran included 
multiple assertions of CUE that were not directed to any 
specific rating decision or Board decision.  The veteran has 
repeated this pattern throughout his claim and typically 
alleged CUE with every action taken by VA to include 
challenging VA examination reports on the basis of CUE, the 
contents of a statement of the case or supplemental statement 
of the case.  However, such contentions do not raise a 
legitimate claim in the absence of a challenge to a specific 
final rating action or Board decision.  Moreover, a CUE 
challenge is not applicable to any activity outside of a 
rating decision or Board decision.  The veteran must submit a 
specific challenge to a prior final decision, either by the 
RO or Board, in order to have a valid claim of CUE.  
Otherwise his multiple submissions are viewed as 
arguments/contentions in support of his claim.  

The veteran also argued that the RO used an incorrect 
diagnostic code to evaluate his disability.  He contended it 
should have been rated under Diagnostic Code 5285.  He made 
numerous assertions that his back rating should go back 
further than April 1983 without acknowledging the prior final 
Board decision that would prohibit such an action.  

Analysis for Low Back Disorder

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2008), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds 
either revised version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.

The veteran has asserted on a number of occasions that the RO 
has used the wrong "schedule" to evaluate his disability.  
The "schedule" referenced by the veteran is to the Schedule 
of 1945 that was the list of VA regulations that were used to 
evaluate disabilities, effective from April 1, 1946.  
However, the regulations were codified into 38 C.F.R. Part 4 
in May 1964 and have been effective since that time.  See 
29 Fed. Reg. 6,718-6,764 (May 22, 1964).  

In addition, the regulations applicable to the evaluation of 
the veteran's claim, 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, remained unchanged until the changes noted 
in 2002 and 2003.  The RO has applied the appropriate 
regulations in evaluating the veteran's disability throughout 
the pendency of this appeal.

Higher Rating Under
Criteria in Effect Prior to September 23, 2002

The veteran's disability was evaluated as 10 percent 
disabling under Diagnostic Code 5293, relating to 
disabilities involving IVDS.  Under Diagnostic Code 5293, a 
60 percent rating is warranted where there is evidence of 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc), little intermittent relief.  A 40 percent rating is 
assigned for severe, recurring attacks with intermittent 
relief.  The 20 percent rating is applicable for moderate; 
recurring attacks.  Finally, a 10 percent evaluation is for 
mild symptomatology.  38 C.F.R. § 4.71a (2002).

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  A 10 percent rating is for assignment 
where there is mild limitation of motion.  A 20 percent 
rating is warranted for moderate limitation of motion.  A 40 
percent rating is applicable when there is severe limitation 
of motion.  Id.  

As noted, there is little information regarding the veteran's 
back near the time of his claim in April 1983.  The records 
from Dr. Tolentino discuss his surgery but the records do not 
provide a specific discussion that addresses symptoms that 
are compatible with the pertinent rating criteria.  In a 
letter from January 1983 he said the veteran had right L4-L5 
radiculopathy.  The June 1983 letter from Dr. Bushkoff 
focuses on the veteran's complaints regarding the nerve 
disorder in his right leg.  The right leg was the focus at 
that time because of the veteran's claim with the Department 
of Labor and the fall at work in 1980.  The veteran was 
clearly suffering from continual symptoms associated with his 
service-connected right leg disability.  

Further, the veteran attended a police training program to 
become certified as a police officer in 1984.  Both Dr. 
Bookwalter and Dr. Eidelman noted that the veteran's physical 
condition was such that he was able to complete the police 
training program.  He then worked in the law 
enforcement/security community until 1988.  There are no 
medical records that address any back complaints during that 
time, or at least until he terminated his employment in 
September 1988.  The veteran's attorney representative before 
the SSA reported that there was no medical treatment for the 
veteran's back disability during that same period.  The 
attorney's letter was very specific as to the dates, sources 
of treatment, and reason for treatment for the veteran.

The evidence of record documents a clear increase in 
symptomatology in the latter part of 1988.  The exact nature 
for the increase is not evident.  Although it may be the 
result of the MVA referenced by Dr. Eidelman, there are no 
records to support that conclusion.  In any event the veteran 
sought additional treatment from Dr. Bookwalter beginning in 
November 1988.  He had a diminished range of motion.  The 
veteran was treated with intravenous steroids to treat the 
pain associated with his right leg disability as well as his 
back.  In June 1990 he reported the veteran had continual 
back pain and bilateral leg pain.  He was said to be 
extremely uncomfortable.  He said that the veteran may be 
permanently disabled.  In July 1990 he noted that various 
imaging studies had demonstrated stenosis of the lumbar 
spine.  He also stated that he believed the veteran's back 
problems were totally disabling.  

Dr. Bookwalter wrote to Dr. Bushkoff in January 1991.  He 
noted that the weakness in the veteran's right leg had caused 
him to develop a chronic problem with low back pain.  He said 
this was produced because of an altered gait.  He stated 
that, because of the veteran's back problems and his right 
leg, he believed the veteran was totally and permanently 
disabled.  He said he did not believe the veteran would 
recover any useful control of his pain or improvement in his 
clinical circumstance.  

In evaluating the evidence of record, the veteran's 
symptomatology can be said to more closely approximate the 
criteria for a 20 percent evaluation under Diagnostic Code 
5293 from April 18, 1983.  The evidence demonstrates IVDS 
that is characterized by moderate, recurring attacks at that 
time.  The veteran clearly cannot be said to have severe and 
recurring attacks at that time, or even within the next 
several years in light of ability to complete his training 
and serve in the law enforcement and security fields.  

The evidence of record does not address the range of motion 
sufficiently to determine an increased rating under 
Diagnostic Code 5292.  Specifically, there are only several 
isolated comments as to range of motion and there are no 
measurements.  More importantly, there is no evidence to 
support a 40 percent rating for severe limitation of motion 
from April 18, 1983.  The veteran has not made any such 
complaints and the medical evidence clearly does not 
demonstrate severe limitation of motion at that time.  

The July 1991 SSA decision, relying on essentially the same 
evidence of record as here, found the veteran to be totally 
disabled as a result of his lumbar disc disease, status post 
lumbar laminectomy and discectomy, hypesthesia of the right 
lower extremity, secondary to peroneal nerve entrapment, and 
reflex sympathetic dystrophy involving the right wrist.  The 
decision noted that the impairments were severe but the 
medical evidence itself was not sufficient to satisfy the SSA 
regulations for a total disability determination.  However, 
the administrative law judge said the veteran was unable to 
perform any work activity on a regular basis.  He held that 
the veteran's allegations of severe pain and functional 
limitation were credible.  He determined that the veteran was 
unable to engage in any form of substantial gainful activity 
as a result of his three disorders.  The date of disability 
was established as of September 30, 1988.

The veteran's low back disability does warrant the assignment 
of a 60 percent disability evaluation under Diagnostic Code 
5293 from November 18, 1988.  This is the date of the first 
medical evaluation of the veteran's back complaints after the 
period from 1984 to 1988 when he was fully employed.  The 
report from Dr. Bookwalter established the veteran's 
symptomatology and his later reports confirmed the severity 
of the symptoms and their impact on the veteran - permanent 
disability.  The veteran's disability was manifested by 
severe pain due to his disc disease, and sciatic neuropathy 
based on imaging studies and clinical symptoms.  The symptoms 
were persistent with little intermittent relief.  The 60 
percent rating is the maximum schedular rating available to 
the veteran under Diagnostic Code 5293.  

The significant volume of medical evidence, dated after 
November 1988, reports some improvement in symptoms at times.  
It also demonstrates that the veteran underwent surgery in 
October 1992 in an effort to help alleviate some of his pain.  
However, the evidence does not demonstrate a period of 
sustained improvement, especially in the veteran's pain 
level, that would warrant the reduction of the 60 percent 
rating at any time subsequent to November 18, 1988.

The veteran has frequently stated that he believes his 
disability should be rated under Diagnostic Code 5285.  
Diagnostic Code 5285 provides the rating criteria used to 
evaluate disabilities involving residuals of a fractured 
vertebra and specifically provides that residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding a separate 10 percent rating 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a (2002).

The veteran's contention appears to be based on the fact that 
he wore a back brace to help him maintain his posture and 
alleviate his pain.  This is not the type of brace associated 
with the above rating criteria.  Moreover, there is no 
evidence of record that remotely suggests a vertebral 
fracture at any time from 1966 to the present.  Accordingly, 
there is no basis to consider the veteran for a rating under 
Diagnostic Code 5285.

The Board has also considered the veteran's disability under 
Diagnostic Code 5289 regarding ankylosis of the lumbar spine.  
Under that diagnostic code unfavorable ankylosis is rated at 
the 50 percent level while favorable ankylosis is rated at 
the 40 percent level.  38 C.F.R. § 4.71a (2002).  There is no 
evidence of ankylosis of the lumbar spine at any time from 
1966 to the present.  Therefore, there is no basis to 
consider the veteran for a possible rating under these 
criteria at any time.

Higher Rating Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

The change in regulations was limited to the criteria used to 
evaluate disabilities involving IVDS.  The criteria as 
amended in September 2002 direct that IVDS be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  These new criteria provide for a 10 percent 
rating if there are incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating is applicable where 
there are incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent disability rating where there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is for consideration where there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The evidence of record does not demonstrate any 
incapacitating episodes as contemplated by the regulations.  
The veteran has not identified any in his many statements or 
in his testimony.  His radiculopathy has been noted and 
accounted for in the rating for his IVDS symptoms under 
Diagnostic Code 5293.  

In addition, there is no basis to assign a separate 
disability rating for any neurological component of the 
veteran's disability under the change in rating criteria or 
under Bierman v. Brown, 6 Vet. App. 125, 131-132 (1994).  
There is no separately identifiable neurological impairment.  
The veteran has radiculopathy that is associated with his 
service-connected back disorder.  He does not have neuropathy 
that is associated with his back disorder.

The previous discussion noted the erroneous reference to 
peripheral neuropathy by Dr. Bushkoff in 1983 as well as the 
one-time diagnosis at the VA general medical examination in 
September 1993.  The evidence of record does not support a 
finding that the veteran has separately identifiable 
neuropathy that is related to his service-connected low back 
disorder.  The VA treatment records well document the 
connection between the peripheral neuropathy diagnosed in 
2001 and his diabetes mellitus.  This veteran's radiculopathy 
is contemplated in his current rating under Diagnostic Code 
5293.  

Higher Rating Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a (2008).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.  
See 38 C.F.R. § 4.71a, Plate V (2008).

In evaluating the veteran's orthopedic disability under the 
new criteria, and, in light of the establishment of a 60 
percent rating from November 18, 1988, the only schedular 
rating for consideration would be a 100 percent rating.  The 
evidence of record is unequivocal that the veteran does not 
have unfavorable ankylosis of the entire spine.  There is no 
basis to grant a 100 percent rating under the latest rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
see also VAOPGCPREC 36-97.  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

Prior to November 18, 1988, the veteran's complaints of pain 
were contemplated in his 20 percent rating.  The evidence 
clearly does not demonstrate the above listed factors as 
being present in the period from April 18, 1983, to November 
18, 1988.  In fact, there is a complete absence of any such 
factors for the 1984 to 1988 period.

For the period after November 18, 1988, the veteran's 
complaints of pain are clearly incorporated into his 60 
percent disability rating.  Moreover, as noted in VAOPGCPREC 
36-97, and Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), 
the veteran's 60 percent rating represents the maximum rating 
available for his spinal disability that contemplates a loss 
of motion aside from ankylosis.  Accordingly, consideration 
for additional disability under the above regulations is not 
required.  

However, even if consideration to his complaints of pain and 
exacerbations is given, the evidence of record would not 
support any higher rating.  The treatment records and 
multiple VA examinations document the veteran's complaints of 
pain and flare-ups.  They also document his long periods of 
remission.  The veteran's 60 percent rating represents an 
acknowledgement of his overall disability, based on all of 
the evidence of record, and it accounts for his periodic 
flare-ups.  The maintaining of the 60 percent rating, even in 
the face of long periods of remission, is an acknowledgement 
of the practical effect of the veteran's overall disability.  

Peripheral Neuropathy of the Left Lower Extremity

The regulations for rating neurologic disabilities state that 
peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2008).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2008).

The veteran's peripheral neuropathy of the left lower 
extremity is rated under Diagnostic Code 8521 which 
contemplates paralysis of the external popliteal nerve 
(common peroneal) under DC 8521.  38 C.F.R. § 4.124a (2008).  
Under Diagnostic Code 8521 a 10 percent rating is for mild 
incomplete paralysis.  A 20 percent rating is warranted where 
there is moderate incomplete paralysis.  A 30 percent rating 
is assigned for severe incomplete paralysis, and a 40 percent 
rating is for application where there is severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

The words "moderate" and "severe" are not defined in 
38 C.F.R. §§ 4.120-4.124a.  As noted, in applying the 
schedular criteria for rating peripheral nerve disabilities, 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

The VA treatment records that provide the first diagnosis of 
the veteran's peripheral neuropathy of the left lower 
extremity note that he complained of tingling and an aching 
pain.  He also complained of numbness and decreased sensation 
on the soles of his foot.  At the time of his VA examination 
in March 2007, the examiner said the veteran had 
paresthesias, dysesthesias, and sensory abnormalities as 
evidenced by the monofilament test with both lower 
extremities.  There is no evidence of paralysis in the 
medical records.

The veteran's disability is clearly characterized by sensory 
disturbances and constant pain.  It is not characterized by a 
loss of reflexes or muscle atrophy as contemplated under 
38 C.F.R. § 4.123.  However, the Board finds that the 
evidence of record does support a 20 percent rating for the 
veteran's manifestations of sensory loss, and pain from the 
date of service connection, June 5, 2005.  The treatment 
records document the presence of the symptoms at the time of 
service connection.  The same symptoms have been present 
since that time.  Such symptoms are rated as neuritis under 
Diagnostic Code 8621.

The applicable regulation clearly states that the maximum 
rating that may be assigned for neuritis that is not 
characterized by the organic changes referenced, will be that 
for a moderate impairment.  38 C.F.R. § 4.123.  The 20 
percent rating assigned represents the rating for moderate, 
incomplete paralysis of the external popliteal nerve.  There 
is no basis for a higher rating for either paralysis or 
neuritis.  

Erectile Dysfunction

The veteran was granted service connection for this disorder 
in May 2007.  He was awarded a noncompensable disability 
evaluation under Diagnostic Code 7522.  Under that diagnostic 
code a 20 percent evaluation is awarded where there is a 
deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b (2008).  However, the medical evidence of 
record unequivocally shows that the veteran has no deformity 
of the penis of any type.  He was granted service connection 
to account for the impotence disability but assigned a 
noncompensable rating.  See 38 C.F.R. § 4.31 (2008).  This 
provision allows for the assignment of a noncompensable, or 
zero percent, disability evaluation where the rating schedule 
does not provide such a rating but the disability does not 
meet the requirements for a compensable rating.  

The veteran has received additional SMC based on the loss of 
a creative organ under 38 U.S.C.A. § 1114(k) (West Supp. 
2008) and 38 C.F.R. § 3.350(a)(1) (2008).  

In light of the complete absence of evidence to demonstrate 
any type of deformity of the penis, the veteran's claim for a 
compensable disability evaluation for his disability is 
denied.

Extraschedular

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The veteran's low back disability was 
not such as to warrant a rating in excess of 20 percent prior 
to 1988.  He had moderate symptoms that were addressed by the 
rating schedule, he did not require additional surgery or 
hospitalization.  He was able to complete a training program 
in 1984 and work in the law enforcement/security field from 
1984 to 1988.

The veteran's low back disorder does not warrant 
consideration of an extraschedular rating after November 
1988.  He has not worked since 1988.  He was awarded SSA 
disability in 1991, from September 1988.  The SSA disability 
was predicated on the veteran's service-connected right leg 
disability and low back disability as well as the nonservice-
connected right wrist disability.  The veteran did undergo 
surgery on his back in 1992 but has not required any 
hospitalization since that time.  He has maintained his 
status with occasional outpatient visits for pain 
maintenance.

In regard to the veteran's diabetes mellitus, peripheral 
neuropathy of the left lower extremity and erectile 
dysfunction there is no evidence to demonstrate any need for 
hospitalization of the disorders.  As noted, the veteran has 
not worked since September 1988 thus there is no interference 
with his employment.  The veteran's diabetes mellitus is 
managed by medication and diet, his peripheral neuropathy is 
sensory and painful in nature within rating criteria used to 
evaluate his disability.  His erectile dysfunction is 
evaluated with special monthly compensation and there is 
absolutely no evidence of any penile deformity to warrant 
consideration of an extraschedular rating.

In summary, the evidence of record does not show that the 
veteran's low back disorder, diabetes mellitus, peripheral 
neuropathy of the left lower extremity, or erectile 
dysfunction are so unusual or exception to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

Earlier Effective Date for SMC at the (s) Level

Prior to the March 1998 rating decision, the veteran's total 
combined disability evaluation had been 40 percent as of 
September 17, 1982, and 60 percent from May 29, 1990.  These 
combined ratings did not include the veteran's PTSD 
disability.  In fact, his original date for service 
connection for PTSD was established as of August 22, 1990.  
However, this was changed by way of a rating decision in 
March 1997 that established the effective date for service 
connection as April 18, 1983.  

As noted, the assignment of the 100 percent rating for PTSD, 
effective from April 18, 1983, established the 100 percent 
rating required by the statute and regulation.  (The Board 
notes that the veteran's TDIU rating was only effective from 
March 21, 1991).  The veteran had a combined rating of 60 
percent, for independent disabilities, as of May 29, 1990.

The Board's current grant of a 20 percent rating for the 
veteran's low back disorder from April 18, 1983, does not 
serve to establish entitle to SMC at an earlier date.  The 
veteran's combined disability rating as of April 18, 1983, 
will be 30 percent once the RO takes the steps to effect the 
Board's decision.  See 38 C.F.R. § 4.25 (2008).  

However, the Board's decision to grant a 60 percent rating, 
from November 18, 1988, will serve to establish entitlement 
to SMC at the "s" level from that date.  The veteran will 
have his 100 percent PTSD rating and disability ratings 
independent of the 100 percent rating that are at the 60 
percent level from that date.

The Board notes that the evidence of record does not 
establish that the veteran was permanently housebound, by 
reason of his service-connected disabilities, at any time 
during the pendency of his appeal.  There may have been 
periods where he was less active than others but never a time 
when he met the requirements for being permanently housebound 
such as to warrant consideration of SMC at the "s" level.

In the absence of the evidence of record establishing a 
combined disability rating for service-connected disabilities 
of 60 percent prior to November 18, 1988, there is no basis 
to establish an even earlier effective date for the veteran's 
SMC at the "s" level.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

At the outset the Board notes the veteran was granted service 
connection for his low back disorder and entitlement to his 
SMC prior to the enactment of the VCAA.  The March 1998 grant 
of SMC, the May 1998 grant of service connection for a low 
back disorder, and the May 2007 grant of service connection 
for diabetes mellitus type 2, peripheral neuropathy of the 
left lower extremity, and erectile dysfunction represent a 
complete grant of the benefits sought on appeal for those 
respective issues.  Therefore, there is no requirement for a 
discussion as to notice as contemplated under the VCAA for 
those issues.

With respect to the veteran's earlier effective date claims, 
the Court also held in Dingess that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 38 U.S.C.A. § 5103(a) 
notice as no longer being required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, the Board finds that the veteran's claim has 
been substantiated, and additional notice is not required for 
the downstream elements of earlier effective dates.

In regard to the duty to assist, the veteran has been 
afforded numerous VA examinations, he has submitted a 
significant number of private medical records, and lay 
statements.  VA treatment records have been obtained and 
associated with the claims folder.  The records relied on by 
SSA have either been proved by the veteran or were of record 
already.  His case has been to the Court on two occasions 
with remands directing specific action by VA.  He has 
testified at hearings in support of his claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.





ORDER

Entitlement to an effective date of June 5, 2005, for the 
grant of service connection for diabetes mellitus type 2 is 
granted.

Entitlement to an effective date of June 5, 2005, for the 
grant of service connection for peripheral neuropathy of the 
left lower extremity is granted.

Entitlement to an effective date of June 5, 2005, for the 
grant of service connection for erectile dysfunction, 
secondary to service-connected diabetes mellitus type 2, is 
granted.

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus type 2 is denied.

Entitlement to a 20 percent rating, but no higher, for a low 
back disorder from April 18, 1983, is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a 60 percent rating, but no higher, for a low 
back disorder, from November 18, 1988, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a 20 percent rating for peripheral neuropathy 
of the left lower extremity, from June 5, 2005, is granted 
subject to the law and regulations governing the payment of 
monetary awards. 

Entitlement to a compensable disability evaluation for 
erectile dysfunction is denied.

Entitlement to an effective date of November 18, 1988, for 
the grant of SMC payments under 38 U.S.C.A. § 1114(s) is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran's STRs reflect that he was treated for a cervical 
spine injury that was the result of a motor vehicle accident 
in service in December 1968.  A clinical entry states that he 
was admitted to the VA hospital in Pittsburgh, Pennsylvania, 
for treatment.

The Board notes that the records from that hospitalization 
were never obtained and associated with the claims folder.  A 
request was made in August 1969 and a response was received 
in September 1969 that appears to indicate that no outpatient 
records were found.  

The RO construed a January 1994 statement from the veteran as 
a claim for service connection for a cervical spine 
disability.  The veteran was denied entitlement to service 
connection for a cervical spine disorder by way of a rating 
decision dated in August 1997.  Notice of the rating action 
was provided that same month.  

The veteran submitted a statement in April 1998 wherein he 
expressed his disagreement with the denial of service 
connection for a cervical spine disorder.  (Volume 8).

The Board finds that the veteran has submitted a timely 
notice of disagreement (NOD) regarding the issue of 
entitlement to service connection for a cervical spine 
disorder.  38 C.F.R. §§ 20.201, 20.302 (2008).  He must 
therefore be issued a statement of the case (SOC) in response 
to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 
(1999).  An SOC must be issued on the issue unless the 
veteran's claim is resolved in some manner, such as by a 
decision review officer (DRO) review or a complete grant of 
benefits sought, or the claim is withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
return the issue to the Board only if the veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
to the veteran addressing the issue of 
entitlement to service connection for a 
cervical spine disability, unless his 
claim is resolved in some manner.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
and only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


